
QuickLinks -- Click here to rapidly navigate through this document



CONFIDENTIAL TREATMENT


Exhibit 10.56



Master Supplier Agreement

Between

Spectrian Corporation

And

Cingular Wireless LLC


Agreement No: 081401

Effective Date: August 14, 2001

[***] Confidential treatment requested pursuant to a request for confidential
treatment filed with the Securities and Exchange Commission. Omitted portions
have been filed separately with the Commission.

1

--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT

TABLE OF CONTENTS


 
   
  Page

--------------------------------------------------------------------------------

ARTICLE I   4   1.1   Preamble and Effective Date   4   1.2   Scope of Agreement
  4 ARTICLE II—DEFINITIONS   4 ARTICLE III—GENERAL CLAUSES   7   3.1   Affiliate
  7   3.2   Amendments and Waivers   7   3.3   Assignment   7   3.4  
Cancellation and Termination   8   3.5   Compliance with Laws   9   3.6  
Conflict of Interest   9   3.7   Construction and Interpretation   9   3.8  
Cumulative Remedies   10   3.9   Delivery, Performance, and Acceptance   10  
3.10   Dispute Resolution   11   3.11   Entire Agreement   12   3.12   Force
Majeure   12   3.13   Governing Law   13   3.14   Indemnity   13   3.15  
Information   14   3.16   Infringement   14   3.17   Insurance   15   3.18  
Invoicing and Payment   16   3.19   Licenses and Patents   17   3.20  
Limitation of Liability   17   3.21   Liquidated Damages   17   3.22   Most
Favored Customer   17   3.23   M/WBE (and Appendices)   17   3.24   M/WBE
Cancellation Clause   18   3.25   Non-Exclusive Market   19   3.26   Notices  
19   3.27   Ownership of Work Product   19   3.28   Price   20   3.29  
Publicity   20   3.30   Quality Assurance   20   3.31   Records and Audits   21
  3.32   Severability   22   3.33   Survival of Obligations   22   3.34   Taxes
  22   3.35   Term of Agreement   23   3.36   Title and Risk of Loss   23   3.37
  Warranty and Rebates   23   3.38   Work Orders   25   3.39   Workmanship   25
ARTICLE IV—SPECIAL CLAUSES   25   4.1   Access   25   4.2   Change
Notices—Simple   26
[***] Confidential treatment requested pursuant to a request for confidential
treatment filed with the Securities and Exchange Commission. Omitted portions
have been filed separately with the Commission.

2

--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT  
4.3
 
Continuing Availability
 
26   4.4   Emergency Support Service   27   4.5   Government Contract Provisions
  28   4.6   Hazardous Materials and Regulated Substances   28   4.7  
Independent Contractor   29   4.8   Insignia   30   4.9   Non-Intervention   30
  4.10   Overdependence of SUPPLIER   30   4.11   Radio Frequency Energy
Standards   30   4.12   Registration   31   4.13   Releases Void   31   4.14  
Repairs Not Covered Under Warranty   31   4.15   Shipping and Packing   33  
4.16   Statement(s) of Work and Form of Order(s)   34   4.17   Strategic
Technology Partnership   35   4.18   Technical Support   35   4.19   Termination
of Statement of Work   35   4.20   Universal Design   35   4.21   Work Done By
Others   36 ARTICLE V—CLAUSES APPLICABLE TO SOFTWARE AND SERVICES   36   5.1  
Acceptance of Software   36   5.2   Computer Asset Protection Requirements   36
  5.3   Documentation   37   5.4   Fixes, Upgrades and Enhancements   37   5.5  
License   37   5.6   Provisions For Software Trials and Beta Testing   37   5.7
  Provisions for Source Code   37   5.8   Reinstatement of Software Maintenance
  38   5.9   Software Support and Maintenance   38   5.10   Warranty   38


Appendices


--------------------------------------------------------------------------------


 
 

 
 
Appendix 1   —   Project Scope of Work Appendix 2   —   Executive Orders and
Federal Regulations Appendix 3   —   Performance Report Card

[***] Confidential treatment requested pursuant to a request for confidential
treatment filed
with the Securities and Exchange Commission. Omitted portions have been filed
separately
with the Commission.

3

--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT

ARTICLE I

1.1  Preamble and Effective Date

This Master Purchase Agreement (hereinafter "Agreement") is made by and between
Cingular Wireless LLC, a Delaware limited liability company, with its principal
office located at 5565 Glenridge Connector, Atlanta, Georgia 30342 (hereinafter
"CINGULAR") and Spectrian , a Delaware Corporation with its principal office
located at 350 West Java Drive, Sunnyvale, CA 94089 (hereinafter "SUPPLIER").

1.2  Scope of Agreement

Subject to the terms and conditions of this Agreement, SUPPLIER shall provide to
CINGULAR the Materials, Services, and Prices described in Appendix 1, pursuant
and in conformance to Orders submitted by CINGULAR. SUPPLIER agrees that the
Material, Services, and Prices shall strictly conform to the Specifications,
including those specified in Appendix 1.

ARTICLE II—DEFINITIONS

2.1    "Acceptance" means CINGULAR's acceptance of the Materials or Services
Ordered by CINGULAR and provided by SUPPLIER as specified in Section 3.9,
Delivery, Performance, and Acceptance. CINGULAR's Acceptance shall occur no
earlier than SUPPLIER's Delivery of Materials and/or Services in strict
compliance with the Specifications.

2.2    "Acceptance Date" means the date on which CINGULAR Accepts Materials or
Services.

2.3    "Acceptance Letter" means a document signed by CINGULAR substantially in
a form indicating its Acceptance of the Materials and/or Services.

2.4    "Acceptance Tests" means the performance and reliability demonstrations
and tests that must be successfully completed by the Materials and Services
during the Trial Period. These tests include: (1) CINGULAR's routine business
transactions, (2) tests, demonstrations, or transactions represented or
performed by SUPPLIER, and (3) any other tests, demonstrations, or transactions
included or referenced in the applicable Order or Specifications to determine
whether the Materials or Services meet the Specifications.

2.5    "Affiliate" means any company owned in whole or in part, now or in the
future, directly or indirectly through a subsidiary, by a party hereto or under
common ownership, in whole or in part, with a party.

As to SUPPLIER, Affiliate shall not include any SUPPLIER, entity, organization
or subsidiary which is a cellular or PCS provider in direct competition with
CINGULAR or any of its Affiliates.

As to CINGULAR , Affiliate shall not include any SUPPLIER, entity, organization
or subsidiary which is a manufacturer of communications products or software in
direct competition with SUPPLIER or any of its Affiliates. An Affiliate may
place an Order with SUPPLIER hereunder and each such Order shall incorporate
into such Order the terms and conditions of this Agreement, as fully as if such
Affiliate were a signatory to this Agreement. Affiliates shall be responsible
for any obligations arising under such Order, including but not limited to,
charges incurred on such Order.

The Affiliate placing an Order shall be deemed the customer under this Agreement
for all purposes, and, except as set forth expressly herein, nothing in this
Agreement shall be construed as requiring CINGULAR to indemnify SUPPLIER for any
acts or omissions of such Affiliate. In the event of a disputed claim for
payment hereunder, CINGULAR will do whatever is reasonably necessary to help
resolve such a claim.

2.6    "Agreement" shall have the meaning specified in the section called
"Entire Agreement."

[***] Confidential treatment requested pursuant to a request for confidential
treatment filed with the Securities and Exchange Commission. Omitted portions
have been filed separately with the Commission.

4

--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT

2.7    "Bypass" or "Work Around" means a temporary procedure by which a User can
avoid a reported problem by changes to the procedures followed or date supplied
by the User when using the Software or a temporary Fix supplied by the SUPPLIER.

2.8    "Cancellation" means the occurrence by which either party puts an end to
this Agreement or Orders placed under this Agreement for breach by the other and
its effect is the same as that of "Termination" and, except as otherwise
provided for herein, the canceling party also retains any remedy for breach of
the whole Agreement or any unperformed balance.

2.9    "Delivery" means SUPPLIER's obligation to provide Materials and/or
Services that strictly conform to the Specifications. SUPPLIER completes
Delivery: (i) upon shipment to Cingular designated location. (ii) for Services,
upon completing the provision of Services.

2.10    "Delivery Date" means the date on which the parties agree SUPPLIER is
scheduled in this Agreement or an Order to complete its Delivery.

2.11    "Enhancement" means a new version of the Software that adds
substantially new features and functionality in addition to the original
functional characteristics of the Software as provided to CINGULAR. Said
Enhancement shall be deemed to be a new item of Software, shall be subject to
additional license fees, acceptance and warranty, unless otherwise agreed
between the parties.

2.12    "Error(s)" means a failure of the Software to conform to SUPPLIER's
marketing literature, the response time as warranted, the documentation and
operating manuals furnished by SUPPLIER and the Specifications governing said
Software at the time the Order or Statement of Work ("SOW") was sent to
SUPPLIER; where such failure impacts operational performance, functional
performance or licensability.

2.13    "Fix(es)" means corrections of Error(s) in order for the Software to
continue performing functionally in the manner for which it was acquired and any
and all improvements that relate to performance but do not provide new features
or functionality for the Software.

2.14    "Hardware" means all tangible materials, products and equipment provided
by SUPPLIER.

2.15    "Harmful Code" means computer viruses, worms, trap doors, time bombs,
undocumented passwords, disabling code (which renders Material unusable until a
patch or new password is provided), or any similar mechanism or device.

2.16    "Information" means all ideas, discoveries, concepts, know-how, trade
secrets, techniques, designs, specifications, drawings, sketches, models,
manuals, samples, tools, computer programs, technical information, and other
confidential business, customer or personnel information or data, whether
provided orally, in writing, or through electronic or other means.

2.17    "Installation" shall mean Products and Software mounting, placing,
modification, assembly, cabling, wiring, and testing to be performed by
SUPPLIER, according to SUPPLIER's standard commercial specification, and
procedures or those mutually agreed to by both parties.

2.18    "Laws" shall have the meaning specified in the section called
"Compliance With Laws."

2.19    "Liability" means all losses, damages, expenses, costs, penalties,
fines, fees, including reasonable attorneys' fees and expert witness fees
arising from or incurred in connection with a claim or cause of action related
to performance or omission of acts under this Agreement or any Order, including,
but not limited to, claims or causes of actions brought by third parties.

2.20    "Material" means a unit of equipment, apparatus, components, tools,
supplies, material, product, Hardware, or firmware thereto, or Software
purchased or licensed hereunder by CINGULAR from SUPPLIER and includes third
party Materials provided or furnished by SUPPLIER. Materials shall be deemed to
include any replacement parts.

[***] Confidential treatment requested pursuant to a request for confidential
treatment filed with the Securities and Exchange Commission. Omitted portions
have been filed separately with the Commission.

5

--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT

2.21    "Notice of Completion" means a written document provided by SUPPLIER
substantially in a form, which is provided after, and states that, SUPPLIER has
completed the Delivery of the Materials or Services ordered by CINGULAR.
SUPPLIER's provision of the Notice of Completion is a representation and
warranty that the Materials and Services have been tested to assure compliance
and are in strict compliance with the Specifications.

2.22    "Notice of Critical Software Defects Found" means a written document
provided by CINGULAR to SUPPLIER and states that CINGULAR has determined that
the related software have been tested and are not in compliance with the
Specifications.

2.23    "Notice of Material Defection Found" means a written document provided
by CINGULAR to SUPPLIER and states that CINGULAR has determined that the
Material have been tested and are not in compliance with the Specifications.

2.24    "Object Code" means a the fully compiled or assembled series of
instructions in machine language which will guide the operation of a processor.

2.25    "Order" or "Work Order" means such purchase orders, forms, memoranda or
other written communications as may be delivered to SUPPLIER for the purpose of
Ordering Materials and Services hereunder.

2.26    "Program Material" or "Documentation" means all documentation,
including, but not limited to, user instructions and training materials.

2.27    "Products" means Equipment, Software, Materials, and Supplies purchased
hereunder.

2.28    "Service(s)"—means any and all labor or service provided in connection
with this Agreement or an applicable Order, including but not limited to,
consultation, engineering, installation, removal, maintenance, training,
technical support, repair, and programming.

2.29    "Software" means the computer program or programs consisting of a set or
sets of logical instructions and tables of information which guides the
functions of a processor including Object Code, Source Code, Documentation and
all Fixes, Upgrades, Enhancements, modifications and updates made thereto and
provided hereunder.

2.30    "Source Code" means the computer program expressed in a source or human
readable language consisting of a full source language statement of the program
comprising the Software and complete maintenance documentation, procedures, flow
charts, schematic diagrams and annotations which comprise the precoding detail
design specification, and all other material necessary to allow a reasonable
skilled programmer or analyst to maintain and enhance the Software without the
assistance of the SUPPLIER or reference to other material.

2.31    "SUPPLIER Feature Trial Report" means a written document provided by
SUPPLIER to CINGULAR and shall contain information requested herein in
Section 3.9 Delivery, Performance, and Acceptance.

2.32    "Specs" or "Specifications" mean (i) SUPPLIER's applicable
specifications and descriptions, including any warranty statements, and
(ii) CINGULAR's requirements, specifications, and descriptions specified in, or
attached to, this Agreement or an applicable Order, which shall control over an
inconsistency with SUPPLIER's specifications and descriptions.

2.33    "Termination" means the occurrence by which either party, pursuant to
the provisions or powers of this Agreement or laws and regulations, puts an end
to this Agreement and/or Orders placed under this Agreement other than for
breach. On "Termination" all executory obligations are discharged, but any right
based on breach of performance survives except as otherwise provided herein.

[***] Confidential treatment requested pursuant to a request for confidential
treatment filed with the Securities and Exchange Commission. Omitted portions
have been filed separately with the Commission.

6

--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT

2.34    "Trial Period" or "Acceptance Test Period" means the length of time
specified in an Order (or, if not so specified, a period of no less than [***])
during which the Acceptance Tests are performed. The Trial Period commences on
the first working day following CINGULAR's receipt of SUPPLIER's Notice of
Completion, or upon CINGULAR's receipt of Material where SUPPLIER provides no
Services other than shipping. For this purpose, receipt of the Material means
receipt by CINGULAR after shipment of the Material. If SUPPLIER must take
corrective action to cause the Materials or Services to pass the Acceptance
Tests, the Trial Period shall recommence on the first working day following
SUPPLIER's written notice that it has completed all necessary corrective action.

2.35    "Upgrade(s)" means an improvement to or a change in the Software that
alters the original functional characteristics of the Software or corrects
Errors but does not add substantially new features to the Software. Said Upgrade
shall be deemed to be a new item of Software and subject to warranty.

2.36    User(s)" means CINGULAR and its authorized Third Parties, as well as
each of their respective employees, agents, representatives and customers, if
any, who use goods or services relating to, resulting from, or arising out of
Products and/or Services provided by SUPPLIER hereunder.

ARTICLE III—GENERAL CLAUSES

3.1  Affiliate

SUPPLIER agrees that an Affiliate may place Orders with SUPPLIER which
incorporate the terms and conditions of this Agreement, and that the term
"CINGULAR" shall be deemed to refer to an Affiliate when an Affiliate places an
Order with SUPPLIER under this Agreement. An Affiliate will be responsible for
its own obligations, including but not limited to, all charges incurred in
connection with such Order. The parties agree that nothing in this Agreement
will be construed as requiring CINGULAR to indemnify SUPPLIER, or to otherwise
be responsible, for any acts or omissions of an Affiliate, nor shall anything in
this Agreement be construed as requiring an Affiliate to indemnify SUPPLIER, or
to otherwise be responsible, for the acts or omissions of CINGULAR.

3.2  Amendments and Waivers

This Agreement and any Orders placed hereunder may be amended or modified only
by a written document signed by the authorized representative of the party
against whom enforcement is sought; provided that CINGULAR may, at any time,
make changes to the scope of work, and SUPPLIER shall not unreasonably withhold
or condition its consent. An equitable adjustment shall be made if such change
substantially affects the time of performance or the cost of the work to be
performed under this Agreement. Such cost adjustment shall be made on the basis
of the actual cost of the work, unless otherwise agreed in writing. No course of
dealing or failure of either party to strictly enforce any term, right or
condition of this Agreement shall be construed as a general waiver or
relinquishment of such term, right, or condition. A waiver by either party of
any default shall not be deemed a waiver of any other default.

3.3  Assignment

Neither Cingular nor Supplier may assign, delegate, subcontract, or otherwise
transfer its rights or obligations under this Agreement except with the prior
written consent of the other party, which consent will not be unreasonably
withheld; provided, however, either party will have the right to assign this
Agreement to any Affiliate, without securing the consent of the other party
(including, the right to assign this Agreement to any successor organization in
the event of a merger, acquisition, joint venture or other similar transaction).
Notwithstanding the foregoing, the Parties may assign their respective right to
receive money due hereunder. Any attempted assignment or transfer contrary to
the preceding sentences of this section will be void. It is expressly agreed
that any assignment of money will be void if (a) the assignor fails to give the
other party hereto at least thirty (30) days prior written notice, or

[***] Confidential treatment requested pursuant to a request for confidential
treatment filed with the Securities and Exchange Commission. Omitted portions
have been filed separately with the Commission.

7

--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT

(b) such assignment imposes or attempts to impose upon the other party hereto
additional costs or obligations in addition to the payment of such money or
attempts to preclude either Party from dealing solely and directly with the
other Party in all matters pertaining to this Agreement or (c) denies, alters or
attempts to alter any rights of the other party hereto.

3.4  Cancellation and Termination

a.Cancellation

1.If either party fails to cure a material default under this Agreement or
applicable Order within thirty (30) days after written notice, then, in addition
to all other rights and remedies, the party not in default may Cancel this
Agreement and/or the Order under which the default occurred. Notwithstanding
anything else in this Agreement, if the material default is a breach of the
Compliance With Laws Section of this Agreement, the party not in default may,
upon providing written notice, Cancel the Agreement immediately. Additional
provisions for Cancellation of Orders hereunder are set forth in this Agreement.

2.If SUPPLIER is the party in default, CINGULAR may Cancel any Orders which may
be affected by SUPPLIER's default without any financial obligation or liability
on the part of CINGULAR whatsoever, except to pay for the value of any Materials
and/or Services retained by CINGULAR. If CINGULAR elects to return any Material,
or reject any Services, SUPPLIER shall be responsible for, and shall reimburse
CINGULAR for any cost incurred in connection with promptly returning Material
and restoring CINGULAR's site to its original condition. SUPPLIER shall also
promptly refund amounts, if any, previously paid by CINGULAR for such Material
and/or Services. Upon removal and restoration and CINGULAR's receipt of any such
reimbursement and refund, title to any such Materials, which had previously
passed to CINGULAR, shall revert to SUPPLIER.



b.Termination

CINGULAR may Terminate the Agreement, or any Order in whole or in part, at any
time, for its own convenience and without cause, without any charge, liability
or obligation whatsoever, upon written notice to SUPPLIER. In such event, or if
SUPPLIER Cancels this Agreement or Order as a result of CINGULAR's failure to
cure a material default, CINGULAR shall pay SUPPLIER its actual and direct costs
incurred to provide the Materials and Services ordered by CINGULAR but no more
than a percentage of the Services performed or Materials Delivered, less
reimbursements, including salvage or resale value, of Materials, Products or
Services affected. If requested, SUPPLIER agrees to substantiate such costs with
proof satisfactory to CINGULAR. In no event shall CINGULAR's liability exceed
the price of any Materials or Services Ordered hereunder, provided that CINGULAR
shall have no liability for Materials not specially manufactured for CINGULAR
pursuant to any Order which is Terminated at least thirty (30) days prior to the
Delivery Date. After the receipt of CINGULAR's payment for any Services,
SUPPLIER shall deliver the physical embodiments, if any, of such Services. The
foregoing statement of CINGULAR's liability states the entire liability of
CINGULAR and SUPPLIER's sole remedy for CINGULAR's Termination for convenience,
or SUPPLIER's Cancellation for material default.

c.Bankruptcy

In addition to all other rights or remedies provided for in this Agreement or by
law, CINGULAR may immediately cancel this Agreement if: (1) SUPPLIER becomes
insolvent or makes a general assignment for the benefit of creditors;
(2) SUPPLIER admits in writing the inability to pay debts as they mature;
(3) Any court appoints a trustee or receiver with respect to SUPPLIER or any
substantial part of SUPPLIER's assets; or (4) An action is taken by or against
SUPPLIER under

[***] Confidential treatment requested pursuant to a request for confidential
treatment filed with the Securities and Exchange Commission. Omitted portions
have been filed separately with the Commission.

8

--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT

        any bankruptcy or insolvency laws or laws relating to the relief of
debtors, including the Federal Bankruptcy Act.

d.Partial Cancellation and Termination

Where a provision of this Agreement or the applicable Laws permit CINGULAR to
Terminate or Cancel an Order, such Termination or Cancellation may, at
CINGULAR's option, be either complete or partial. In the case of a partial
Termination or Cancellation CINGULAR may, at its option, accept a portion of the
Materials or Services covered by an Order and pay SUPPLIER for such Materials or
Services at the unit prices set forth in such Order. The right to Cancel an
Order shall also include the right to Cancel any other related Order.

3.5  Compliance with Laws

SUPPLIER shall comply with all applicable federal, state, county, and local
rules, including without limitation, all statutes, laws, ordinances, regulations
and codes ("Laws"). SUPPLIER's obligation to comply with all Laws, include the
procurement of permits, certificates, approvals, inspections, and licenses, when
needed, in the performance of this Agreement. SUPPLIER further agrees to comply
with all applicable Executive and Federal regulations as set forth in "Executive
Orders and Associated Regulations", a copy of which is attached as Appendix 2
and by this reference made a part of this Agreement. SUPPLIER shall defend,
indemnify, and hold CINGULAR harmless from and against any Liability that may be
sustained by reason of SUPPLIER's failure to comply with this section.

3.6  Conflict of Interest

SUPPLIER represents and warrants that no officer, director, affiliate, employee,
or agent of CINGULAR has been or will be employed, retained or paid a fee, or
otherwise has received or will receive any personal compensation or
consideration, by or from SUPPLIER or any of SUPPLIER's officers, directors,
employees, or agents in connection with the obtaining, arranging, or negotiation
of this Agreement or other documents entered into or executed in connection with
this Agreement.

3.7  Construction and Interpretation

a.The language of this Agreement shall in all cases be construed simply, as a
whole and in accordance with its fair meaning and not strictly for or against
any party. The parties agree that this Agreement has been prepared jointly and
has been the subject of arm's length and careful negotiation. Each party has
been given the opportunity to independently review this Agreement with legal
counsel and other consultants, and each party has the requisite experience and
sophistication to understand, interpret, and agree to the particular language of
the provisions. Accordingly, in the event of an ambiguity in or dispute
regarding the interpretation of this Agreement, the drafting of the language of
this Agreement shall not be attributed to either party.

b.Article, section, or paragraph headings contained in this Agreement are for
reference purposes only and shall not affect the meaning or interpretation of
this Agreement. The use of the word "include" shall mean "includes, but is not
limited to." The singular use of words shall include the plural use and vice
versa. Except as otherwise specified, SUPPLIER's price for Materials and
Services includes the price for all related Materials or Services necessary for
CINGULAR to use the Materials and/or Services for its intended purpose, as well
as all other SUPPLIER obligations under this Agreement. All obligations and
rights of the parties are subject to modification as the parties may
specifically provide in an Order. "Services" and "Software" shall be treated as
"goods" for purposes of applying the applicable Uniform Commercial Code. If
there is an inconsistency or conflict between the terms in this Agreement and in
an Order, the terms in the Agreement shall take precedence.

[***] Confidential treatment requested pursuant to a request for confidential
treatment filed with the Securities and Exchange Commission. Omitted portions
have been filed separately with the Commission.

9

--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT

c.Whenever any party is entitled to interest under this Agreement, the amount of
interest shall be determined using 12% per annum, or the highest amount allowed
by law, whichever is lower.

3.8  Cumulative Remedies

Except as specifically identified as a party's sole remedy, any rights of
Cancellation, Termination, liquidated damages, or other remedies prescribed in
this Agreement are cumulative and are not exclusive of any other remedies to
which the injured party may be entitled. Neither party shall retain the benefit
of inconsistent remedies.

3.9  Delivery, Performance, and Acceptance

SUPPLIER acknowledges the competitive telecommunications marketplace in which
CINGULAR operates and understands CINGULAR's business requires prompt Delivery
of Material and provision of Services by the specified Delivery Dates.
Therefore, the parties agree that all dates for Delivery of Materials and
Services are firm, time is of the essence, and SUPPLIER will complete such
Delivery in strict conformance with the Specifications.

For Orders that involve Field Trials, CINGULAR's Acceptance Test Period shall
commence upon (i) CINGULAR's receipt of SUPPLIER's Notice of Completion, or
(ii) upon CINGULAR's receipt of Material where SUPPLIER provides no Services
other than shipping. If Materials or Services are not in strict compliance with
the Specifications, CINGULAR shall so notify SUPPLIER and provide SUPPLIER an
opportunity to cause such Material or Service to strictly comply with the Specs.
After any corrective action, SUPPLIER shall provide a Notice of Completion and
CINGULAR shall have the right to start a new Acceptance Test Period. If the
Materials or Services successfully completes the Acceptance Tests during the
Acceptance Test Period, CINGULAR shall indicate its Acceptance by signing the
Acceptance Letter and delivering a copy thereof to SUPPLIER. Notwithstanding
CINGULAR's Acceptance, CINGULAR retains the right to revoke Acceptance under and
in accordance with Uniform Commercial Code Section 2-608. In no event shall
CINGULAR's use of Material or Service during the Acceptance Test Period
constitute Acceptance, nor will Acceptance be deemed to occur prior to the date
SUPPLIER completes its Delivery.

When CINGULAR's order for Materials to be furnished by SUPPLIER under this
Agreement does not require installation of the Materials, Cingular will have
thirty calendar days in which to notify SUPPLIER in writing if such Materials
are found not to be in material compliance with applicable Specifications. Where
materials are found and notified to SUPPLIER, SUPPLIER, at SUPPLIER's expense,
shall ship within five (5) calendar days from receipt of CINGULAR's notification
the replacement Goods or parts in order to correct such defect(s). SUPPLIER
shall provide CINGULAR a telephone number to call in order to make such
notification. CINGULAR shall then have a new period of fifteen (15) days in
which to notify SUPPLIER if such Materials are found not to be in materials
compliance with applicable Specifications. Such Materials shall be deemed
accepted by CINGULAR at the end of such period, unless SUPPLIER receives such
notification.

When CINGULAR's Order to Materials to be furnished by SUPPLIER under this
Agreement does require Installation of the Materials, at reasonable times during
the course of Installation by SUPPLIER, CINGULAR may, or upon the request of
SUPPLIER, at reasonable intervals during the course of Installation, CINGULAR
shall, inspect completed portions on such Installation. Upon SUPPLIER's further
request, and upon sufficient notice to CINGULAR, CINGULAR shall observe
SUPPLIER's testing of the Materials being installed to determine SUPPLIER's
material compliance with applicable Installation Specifications and procedures.
The Installation shall be considered complete and ready for acceptance by
CINGULAR when the Materials have been installed, wired, adjusted and tested by
SUPPLIER in material compliance with applicable Installation Specifications and
procedures. Upon completion of the Installation, SUPPLIER will submit to
CINGULAR in writing a "Notice of

[***] Confidential treatment requested pursuant to a request for confidential
treatment filed with the Securities and Exchange Commission. Omitted portions
have been filed separately with the Commission.

10

--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT

Completion." CINGULAR shall then be entitled to perform its own acceptance test
to determine SUPPLIER's material compliance with applicable Specifications,
and/or in accordance with any procedures mutually agreed to by the parties prior
to commencement of SUPPLIER's Installation. Should CINGULAR desire that SUPPLIER
assist CINGULAR in performing CINGULAR's acceptance tests, SUPPLIER
participation shall be upon terms and conditions, including prices, mutually
agreed to by both parties. If CINGULAR does not furnish SUPPLIER in writing a
"Notice of Acceptance" or "Notice of Material Defection Found" (if any) within
ninety (90) days of SUPPLIER's Notice of Completion, the installed Materials and
SUPPLIER's Installation Services shall be deemed accepted. Where material
defects are found, SUPPLIER, at SUPPLIER's expense, shall ship within five
(5) calendar days from receipt of CINGULAR's notification the replacement
Materials or parts in order to correct such defect(s). SUPPLIER shall provide
CINGULAR a telephone number to call in order to make such notification. CINGULAR
shall then have the right to repeat the appropriate acceptance test. If a Notice
of Acceptance or Notice of Further Defects is not furnished to SUPPLIER within
thirty (30) days of CINGULAR" receipt of SUPPLIER's notice, the corrected
Materials and/or Services shall be deemed accepted.

When and if any software features are involved, software features will be deemed
"accepted" after (1) a SUPPLIER established test that utilizes feature
interaction at engineered absolute busy call hour in order to demonstrate to
CINGULAR, prior to delivery, verification of the load handling capacity, (2) a
successful demonstration by SUPPLIER of the software feature operation(s) that
complies with SUPPLIER's Specifications, (3) a successful FOA test completion,
(4) a completion of a joint SUPPLIER-CINGULAR feature trial in a designated
CINGULAR Wireless market, (5) the resolution of any critical software defects
prior to trial completion, (6) SUPPLIER submission of a written "SUPPLIER's
Feature Trial Report" in triplicate per market, a report that shall be approved
by the test market and CINGULAR Headquarters and shall contain (a) mutually
agreed feature results and expectations; (b) final results and parameters,
(c) optimization actions and parameters, (d) final results and parameters,
(e) non-compliant functions with fix committed dates, and (f) any other
information required to support effective feature deployment.

If CINGULAR does not furnish SUPPLIER a "Notice of Acceptance" or "Notice of
Critical Software Found" (if any) within sixty (60) days of SUPPLIER's Feature
Trial Report, the installed software feature shall be deemed accepted.

3.10 Dispute Resolution

a.CINGULAR and SUPPLIER shall use their best efforts to settle any dispute or
claim arising from or relating to this Agreement. To accomplish this, they shall
negotiate with each other in good faith. If CINGULAR and SUPPLIER do not reach
agreement within 30 days of first receiving notice of dispute, instead of suing
in court, CINGULAR and SUPPLIER agree to arbitrate any and all disputes and
claims (including but not limited to claims based on or arising from an alleged
tort) arising out of or relating to this agreement, or to any prior agreement
for Products and/or Services between SUPPLIER and CINGULAR or any of SUPPLIER's
or CINGULAR's affiliates or predecessors in interest.

b.Notwithstanding the provisions of paragraph (a), no claim or dispute shall be
submitted to arbitration if, at the time of the proposed submission, such
dispute or claim involves an attempt to collect a debt owed to the CINGULAR by
the SUPPLIER.

c.The arbitration of any dispute or claim shall be conducted in accordance with
the Wireless Industry Arbitration Rules ("WIA Rules") as modified by this
Agreement and as administered by the American Arbitration Association ("AAA").
The WIA rules and fee information are available from CINGULAR or the AAA upon
request.

[***] Confidential treatment requested pursuant to a request for confidential
treatment filed with the Securities and Exchange Commission. Omitted portions
have been filed separately with the Commission.

11

--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT

d.CINGULAR and SUPPLIER acknowledge that this Agreement evidences a transaction
in interstate commerce and that the United States Arbitration Act and Federal
Arbitration law shall govern the interpretation and enforcement of, and
proceedings pursuant to, this or a prior Agreement.

e.Unless CINGULAR and SUPPLIER agree otherwise, the location of any arbitration
shall be in Atlanta, Georgia.

f.CINGULAR and SUPPLIER agree that no arbitrator has the authority to: (1) award
relief in excess of what this or a prior agreement provides; (2) award punitive
damages or any other damages not measured by the prevailing party's actual
damages; or (3) order consolidation or class arbitration.

g.Except as otherwise provided herein, all fees and expenses of the arbitration
shall equally borne by SUPPLIER and CINGULAR.

h.The arbitrator(s) must give effect to the limitations on CINGULAR's liability
as set forth in this or a prior Agreement, any applicable tariff, law, or
regulation.

i.In any arbitration utilizing the rules applicable to Large/Complex cases, as
defined under the WIA rules, the arbitrators must also apply the Federal Rules
of Evidence, and the losing party may have the award reviewed in accordance with
the review procedures set forth in the WIA rules.

j.SUPPLIER agrees that CINGULAR and SUPPLIER each is waiving its respective
right to a trial by jury, SUPPLIER acknowledges that arbitration is final and
binding and subject to only very limited review by a court. If for some reason
this arbitration clause is at some point deemed inapplicable or invalid,
SUPPLIER and CINGULAR agree to waive, to the fullest extent allowed by law, any
trial by jury, in such case, a judge shall decide the subject dispute or claim.

CINGULAR, SUPPLIER and Arbitrator(s) shall not disclose the existence, content,
or results of any arbitration. Judgement on the award rendered by the
arbitrator(s) may be entered in any court having jurisdiction

3.11 Entire Agreement

The terms contained in this Agreement, and any Orders or SOWs, including all
appendices and subordinate documents attached to or referenced in the Agreement
or any Orders, will constitute the entire integrated Agreement between SUPPLIER
and CINGULAR with regard to the subject matter herein. This Agreement will
supersede all prior oral and written communications, agreements, and
understandings of the parties, if any, with respect hereto. Acceptance of
Material or Services, payment or any inaction by CINGULAR shall not constitute
CINGULAR's consent to or acceptance of any additional or different terms from
that stated in this Agreement, except for terms in an Order placed by CINGULAR
and signed by both Parties. Estimates furnished by CINGULAR shall not constitute
commitments.

3.12 Force Majeure

Neither party shall be deemed in default of this Agreement or any Order to the
extent that any delay or failure in the performance of its obligations results
from any cause beyond its reasonable control and without its fault or
negligence, such as acts of God, acts of civil or military authority, embargoes,
epidemics, war, riots, insurrections, fires, explosions, earthquakes, floods, or
strikes ("Force Majeure").

If any Force Majeure condition affects SUPPLIER's ability to perform, SUPPLIER
shall give immediate notice to CINGULAR and CINGULAR may elect to either:
(1) Terminate the affected Order(s) or any part thereof, (2) suspend the
affected Order(s) or any part for the duration of the Force Majeure condition,
with the option to obtain elsewhere Materials and Services to be furnished

[***] Confidential treatment requested pursuant to a request for confidential
treatment filed with the Securities and Exchange Commission. Omitted portions
have been filed separately with the Commission.

12

--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT

under such Order(s) and deduct from any commitment under such Order(s) the
quantity of the Materials and Services obtained or for which commitments have
been made elsewhere or (3) resume performance under such Order(s) once the Force
Majeure condition ceases, with an option in CINGULAR to extend any affected
Delivery Date or performance date up to the length of time the Force Majeure
condition endured. Unless CINGULAR gives written notice within thirty (30) days
after being notified of the Force Majeure condition, option (2) shall be deemed
selected.

3.13 Governing Law

THIS AGREEMENT AND PERFORMANCE HEREUNDER SHALL BE GOVERNED BY THE LAWS OF THE
STATE OF GEORGIA EXCLUSIVE OF ITS CHOICE OF LAWS PROVISIONS.

3.14 Indemnity

SUPPLIER agrees to indemnify and hold CINGULAR harmless from any and all
liabilities, causes of action, lawsuits, penalties, claims or demands (including
the costs, expenses and reasonable attorneys' fees on account thereof) that may
be made by:

a.Anyone for injuries of any kind, including but not limited to personal injury,
death, property damage and theft, resulting from SUPPLIER's negligent or willful
acts or omissions or those of persons furnished by SUPPLIER, its agents or
subcontractors, or resulting from the use of SUPPLIER's GOODS furnished
hereunder or resulting from SUPPLIER's failure to perform its obligations
hereunder. The indemnity covers, but is not limited to, claims of any alleged
defect or shortcoming in the design, testing, manufacture, functioning, or use
of the GOODS, and claims based or including alleged failure to adequately or
accurately describe or warn about risks of potential injury due to product
design, testing, manufacture, functioning, or use of GOODS. This indemnity
covers all claims brought under common law or statute, including but not limited
to strict tort liability, strict products liability, negligence,
misrepresentation, or breach of warranty.

b.Any of either SUPPLIER's, its agent's or subcontractor's employees or former
employees for which SUPPLIER's, its agents' or subcontractors' liability to such
employee or former employee would otherwise be subject to payments under the
Workers' Compensation laws or an Employer's Liability policy, premises liability
principles or any other law or form of legal duty or obligation; and

c.Either SUPPLIER's, its agent's or subcontractor's employees or former
employees for Applicants at SUPPLIER's job site, for any and all claims arising
out of the employment relationship with respect to performing under this
Agreement. This includes, but is not limited to employment discrimination
charges and actions arising under Title VII of The Civil rights Act of 1964, as
amended; The Equal pay Act; The Age Discrimination in Employment Act; as
amended; The Rehabilitation Act; The Americans with Disabilities Act; The Fair
Labor Standards Act; The National Labor Relations Act; and any other applicable
law.

SUPPLIER, at its own expense, shall defend CINGULAR, at CINGULAR's request,
against any such liability, cause of action, penalty, claim, demand,
administrative proceeding or lawsuit, including any in which CINGULAR is named
as an "employer" or "joint Employer" with SUPPLIER. CINGULAR shall have the
right to control and direct the defense of any such action. CINGULAR shall
notify SUPPLIER promptly of any written claims or demands against CINGULAR for
which SUPPLIER is responsible hereunder.

SUPPLIER agrees to defend CINGULAR, at no cost or expense to CINGULAR, against
any such Liability, claim, demand, suit or legal proceeding including those
instigated by a third party to SUPPLIER. CINGULAR agrees to notify SUPPLIER
within a reasonable time of any written claims or demands against CINGULAR for
which SUPPLIER is responsible. SUPPLIER shall also (1) keep

[***] Confidential treatment requested pursuant to a request for confidential
treatment filed with the Securities and Exchange Commission. Omitted portions
have been filed separately with the Commission.

13

--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT

CINGULAR fully informed as to the progress of such defense, and (2) afford
CINGULAR, at its own expense, an opportunity to participate with SUPPLIER in the
defense or settlement of any such claim.

The foregoing indemnity shall be in addition to any other indemnity obligations
of SUPPLIER set forth in this Agreement.

3.15 Information

Information—CINGULAR

Any Information furnished to SUPPLIER in connection with this Agreement,
including Information provided under a separate Non Disclosure Agreement in
connection with discussion prior to executing this Agreement, shall remain
CINGULAR's property. Unless such Information was previously known to SUPPLIER
free of any obligation to keep it confidential, or has been or is subsequently
made public by CINGULAR or a third party, without violating a confidentiality
obligation, it shall be kept confidential by SUPPLIER, shall be used only in
performing under this Agreement, and may not be used for other purposes except
as may be agreed upon between SUPPLIER and CINGULAR in writing. SUPPLIER is
granted no rights or license to such Information. All copies of such
Information, in written, graphic or other tangible form, shall be returned to
CINGULAR upon the earlier of (i) CINGULAR's request or (ii) upon Termination,
Cancellation, or expiration of this Agreement.

SUPPLIER understands and agrees that any and all field trial results prepared by
CINGULAR are and shall remain the property of CINGULAR and are hereby considered
CINGULAR's proprietary Information. Therefore, it shall be CINGULAR's option, in
its sole discretion, to furnish SUPPLIER copies of such documents or to discuss
such documents with SUPPLIER. SUPPLIER's use of field trial reports furnished by
CINGULAR shall be governed by the Publicity section in addition to the
provisions contained in this section, Information.

Information—SUPPLIER

        Any Information furnished to CINGULAR under this Agreement shall remain
SUPPLIER's property. Information furnished by SUPPLIER to CINGULAR in connection
with this Agreement shall be considered to be confidential or proprietary. If
SUPPLIER provides CINGULAR with any proprietary or confidential Information,
CINGULAR shall use reasonable care to prevent its disclosure to others as
CINGULAR uses with respect to its own proprietary or confidential Information.
Notwithstanding the preceding sentences, no installation, operations, repair, or
maintenance Information of SUPPLIER which pertains to the Material and Services
which are the subject of this Agreement shall be considered to be proprietary or
confidential, and CINGULAR may disclose such Information to others for the
purpose of installing, operating, repairing, replacing, removing, and
maintaining the Material for which it was initially furnished.

3.16 Infringement

a.SUPPLIER agrees to indemnify and hold CINGULAR harmless from and against any
Liability, (including increased damages for willful infringement) that may
result by reason of any infringement, or claim of infringement, of any trade
secret, patent, trademark, copyright, or other proprietary interest of any third
party based on the normal use or installation of any Material or Services
furnished to CINGULAR, except to the extent that such claim arises from
SUPPLIER's compliance with CINGULAR's detailed instructions. Such exception will
not, however, include any infringement or claim of infringement based upon:

1.products, software, or documentation which are available on the open market;
or

2.products, software, or documentation of SUPPLIER's origin, design or
selection.

[***] Confidential treatment requested pursuant to a request for confidential
treatment filed with the Securities and Exchange Commission. Omitted portions
have been filed separately with the Commission.

14

--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT

b.SUPPLIER represents and warrants that it has made reasonable independent
investigation to determine the legality of its right to sell or license the
Material or provide Services as specified in this Agreement.

c.If an injunction or order is obtained against CINGULAR's use of any Material
or Service, or, if, in SUPPLIER's opinion, any Material or Service is likely to
become the subject of a claim of infringement, SUPPLIER will, at its expense:

1.Procure for CINGULAR the right to continue using the Material or Service; or

2.After consultation with CINGULAR, replace or modify the Material or Service to
make it a substantially similar, functionally equivalent, non-infringing
Material or Service.



d.If the Material or Service is purchased or licensed and neither (a) or (b)
above is possible, in addition to CINGULAR's other rights, CINGULAR may cancel
the applicable Order and require SUPPLIER to remove, or cause the removal and/or
return of, such Material or Service from CINGULAR's location and refund any
charges paid by CINGULAR.

e.In no event will CINGULAR be liable to SUPPLIER for any charges after the date
that CINGULAR no longer uses any Material or Service because of actual or
claimed infringement.

f.SUPPLIER agrees to defend or settle, at its own expense, any action or suit
for which it is responsible under this section. CINGULAR agrees to notify
SUPPLIER promptly of any claim of infringement and cooperate in every reasonable
way to facilitate the defense. SUPPLIER shall afford CINGULAR, at its own
expense, an opportunity to participate on an equal basis with SUPPLIER in the
defense or settlement of any such claim.

3.17 Insurance

Without limiting any other obligation or liability of SUPPLIER under this
Agreement, SUPPLIER agrees that upon execution of this Agreement and through its
entire effective period, SUPPLIER shall procure and maintain insurance coverage,
at its sole cost and expense, with limits and conditions not less than those
specified below. A combination of primary and excess/umbrella liability policies
will be acceptable as a means to meet the limits specifically required herein.
If excess/umbrella liability policies are in place, they must follow the form of
the underlying liability policy(s).

a.Comprehensive or Commercial General Liability Insurance, written on an
occurrence form, including but not limited to premises- operations, broad form
property damage, products/completed operations, contractual liability,
independent contractors, personal injury and advertising injury and liability
assumed under an insured contract, with limits of at least $5,000,000 per
occurrence, combined single limit.

b.Worker's Compensation and Employers Liability Insurance with statutory limits
as required by the state(s) in which the work is to be performed. SUPPLIER will
provide a written waiver of Worker's Compensation subrogation. If SUPPLIER is
self-insured for Workers Compensation, a copy of a current self-insured
certificate from the state(s) in which the work is to be performed must be
provided prior to the work being performed. Employers Liability insurance must
be at least $1,000,000 per occurrence.

c.Business Automobile Liability including coverage for owned, hired, leased,
rented and non-owned vehicles of $2,000,000 combined single limit bodily injury
and property damage per occurrence.

d.Professional Liability Insurance covering the effects of errors and omissions
in the performance of professional duties with a minimum limit of $2,000,000,
each occurrence and aggregate (if applicable) associated with work performed
under this Agreement.

[***] Confidential treatment requested pursuant to a request for confidential
treatment filed with the Securities and Exchange Commission. Omitted portions
have been filed separately with the Commission.

15

--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT

The SUPPLIER shall also require all subcontractors performing work on the
project or who may enter upon the work site to maintain the same insurance
requirements listed above.

Should the insurance policy limits be exhausted or should the SUPPLIER fail to
maintain the required insurance coverages, SUPPLIER is still liable should a
loss occur.

Prior to performing any work, SUPPLIER must obtain the required minimum
insurance and provide Certificate of Insurance to CINGULAR showing coverage and
limits not less than the minimum amounts shown herein. CINGULAR must be listed
as an additional insured under the primary and excess insurance policy(s), with
the exception of Workers Compensation. The minimum required insurance shall be
written by a SUPPLIER licensed to do business in the state(s) where the work is
to be performed at the time the policies are issued.

All such certificates and policies shall include a provision whereby CINGULAR
must be given thirty (30) days advance written notice of the insurer's intention
to cancel or materially change the policies specified herein. Such policy shall
be primary to any coverage CINGULAR may have, independent of the Agreement.

3.18 Invoicing and Payment

a.Except as otherwise specified in an Order, SUPPLIER shall render an invoice in
duplicate promptly [***]. The invoice shall specify in detail (1) quantities of
each ordered item, (2) unit prices of each ordered item, (3) whether the item is
taxable and the amount of tax per item, (4) item and commodity codes, (5) total
amounts for each item, (6) total amount of applicable sales or use taxes,
(7) discounts, (8) shipping charges, (9) total amount due, and (10) software
right-to-use fees as either "application" or "operational." CINGULAR shall pay
SUPPLIER in accordance with the prices set forth in this Agreement within [***]
days of the date of the invoice. Payment for shortages, or Materials or Services
not conforming to the Specifications, and portions of any invoice in dispute,
may be withheld by CINGULAR until such problem has been resolved. If CINGULAR
disputes any invoice rendered or amount paid, CINGULAR shall so notify SUPPLIER.
The parties shall use their best efforts to resolve such dispute expeditiously.
Invoices received by CINGULAR more than one (1) year after the provision of
Materials or performance of Services are untimely and CINGULAR shall have no
obligation to pay such invoices.

b.When specific requests are made to verify invoiced freight charges on a
SUPPLIER invoice,SUPPLIER will provide legible copies of prepaid freight bills,
express receipts, or bills of lading supporting the invoice amounts. Such
invoices shall include (1) carrier's name, (2) date of shipment, (3) number of
pieces, (4) weight, and (5) freight classification.

c.All claims for money due or to become due from CINGULAR will be subject to
deduction by CINGULAR for any setoff counterclaim for money due or to become due
from SUPPLIER, whether under this Agreement or otherwise. Any amount due to
CINGULAR that is not so applied against SUPPLIER's invoices for any reason shall
be paid to CINGULAR by SUPPLIER within thirty (30) days after written demand by
CINGULAR.

d.If an Order or an Appendix specifies that SUPPLIER may submit invoices for
progress payments prior to Acceptance, SUPPLIER is permitted to submit invoices
at the end of each month and CINGULAR will make progress payments to the
SUPPLIER at thirty (30) day intervals. Such progress payments shall not exceed
ninety percent (90%) of satisfactorily completed work at the time of billing, as
determined by CINGULAR. SUPPLIER agrees to use such progress payments for
expenses incurred for Services or Material used in performance of the Work Order
for CINGULAR.

[***] Confidential treatment requested pursuant to a request for confidential
treatment filed with the Securities and Exchange Commission. Omitted portions
have been filed separately with the Commission.

16

--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT

e.SUPPLIER agrees to accept standard, commercial methods of payment and evidence
of payment obligation including, but not limited to CINGULAR's purchase orders
and electronic fund transfers in connection with the purchase of the Materials
and Services.

3.19 Licenses and Patents

No licenses, express or implied, under any patents, copyrights, trademarks, or
other intellectual property rights are granted by CINGULAR to SUPPLIER under
this Agreement.

3.20 Limitation of Liability

CINGULAR will not be liable for consequential, incidental, special, or punitive
damages, or for loss of revenue or profit in connection with the performance or
failure to perform this Agreement regardless of whether such liability arises
from breach of contract, tort, or any other theory of liability.

3.21 Liquidated Damages

SUPPLIER recognizes the importance of meeting Delivery Dates and agrees to the
following liquidated damage provisions and procedures:

a.Upon discovery of information indicating a reasonable certainty that Materials
and/or Services will not be completed before the scheduled Delivery Date,
SUPPLIER shall notify CINGULAR and provide information relating to the estimated
length of delay. The parties shall work jointly toward resolution of a plan to
resolve the delayed Delivery. If the parties reach agreement on an extended
Delivery Date and SUPPLIER fails to meet the extended Delivery Date, CINGULAR
may (a) Cancel such Order, (b) exercise its right to recover liquidated damages
specified hereunder, and/or (c) further extend the Delivery Date. No payments,
progress or otherwise, made by CINGULAR to SUPPLIER after any scheduled Delivery
Date shall constitute a waiver of liquidated damages.

b.Notwithstanding the above paragraph, in the event of SUPPLIER's failure to
meet a Delivery Date, CINGULAR shall be entitled to [***]. Liquidated damages
under this section shall in no event exceed [***] of the total price specified
for the Materials and/or Services delayed. If delivery delay exceeds twenty
business days, Cingular can cancel entire order with no penalty.

3.22 [***]

SUPPLIER represents and warrants that [***], and [***] and [***] in this
Agreement are and will continue to be during the term of this Agreement [***].
SUPPLIER shall review and have an officer of their SUPPLIER certify its
compliance with this section to CINGULAR semi-annually. This certification shall
be sent to CINGULAR's representative listed under the Section called "Notices."

3.23 M/WBE (and Appendices)

a.SUPPLIER commits to goals for the participation of M/WBE and DVBE firms (as
defined in the Section entitled "MBE/WBE/DVBE Cancellation Clause") as follows:
[***] annual MBE participation; [***] annual WBE participation; and [***] annual
DVBE participation. These goals apply to all annual expenditures by any entity
pursuant to this Agreement with SUPPLIER. Supplier will initiate a plan to track
and report expenditures to these types of firms and communicate this plan to
CINGULAR within 120 days from the effective date of this agreement.

b.Attached hereto and incorporated herein as Appendix 3 is SUPPLIER's completed
Participation Plan outlining its M/WBE-DVBE goals and specific and detailed
plans to achieve those goals. SUPPLIER will submit an updated Participation Plan
annually by the first week in January. SUPPLIER will submit M/WBE-DVBE Results
Reports quarterly by the end of the first week

[***] Confidential treatment requested pursuant to a request for confidential
treatment filed with the Securities and Exchange Commission. Omitted portions
have been filed separately with the Commission.

17

--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT

following the close of each quarter, using the form attached hereto and
incorporated herein as Appendix 3. Participation Plans and Results Reports will
be submitted to the Prime SUPPLIER Results Manager.

3.24 M/WBE Cancellation Clause

a.SUPPLIER agrees that falsification or misrepresentation of, or failure to
report a disqualifying change in, the MBE/WBE/DVBE status of SUPPLIER or any
subcontractor utilized by SUPPLIER; or SUPPLIER's failure to comply in good
faith with any MBE/WBE/DVBE utilization goals established by SUPPLIER; or
SUPPLIER's failure to cooperate in any investigation conducted by CINGULAR, or
by CINGULAR's agent, to determine SUPPLIER's compliance with this section, will
constitute a material breach of this Agreement. In the event of any such breach,
CINGULAR may, at its option, cancel ("Cancel") this Agreement upon thirty (30)
days notice. SUPPLIER acknowledges and agrees that CINGULAR's right to Cancel is
absolute and unconditional, and CINGULAR shall not be subject to liability, nor
shall SUPPLIER have any right to suit for damages as a result of such
cancellation.

b.For purchases under this Agreement by Pacific Bell, Pacific Bell Directory,
Pacific Bell Mobile Services, Pacific Bell Information Services, Pacific Bell
Communications, and any other entity operating principally in California
(collectively "California Affiliates"), Minority and Women Business Enterprises
(MBEs/WBEs) are defined as businesses which satisfy the requirements of
paragraph d below and are certified as MBEs/WBEs by the California Public
Utilities Commission Clearinghouse ("CPUC-certified").

c.For purchases under this Agreement by any entity that is not a California
Affiliate, MBEs/WBEs are defined as businesses which satisfy the requirements of
paragraph d below and are either CPUC-certified or are certified as MBEs/WBEs by
a certifying agency recognized by CINGULAR.

d.MBEs/WBEs must be at least 51% owned by a minority individual or group or by
one or more women (for publicly-held businesses, at least 51% of the stock must
be owned by one or more of those individuals), and the MBEs/WBEs' management and
daily business operations must be controlled by one or more of those
individuals, and these individuals must be either U.S. citizens or legal aliens
with permanent residence status. For the purpose of this definition, minority
group members include male or female Asian Americans, Black Americans, Filipino
Americans, Hispanic Americans, Native Americans (i.e., American Indians,
Eskimos, Aleuts and Native Hawaiians), Polynesian Americans, and multi-ethnic
(i.e., any combination of MBEs and WBEs where no one specific group has a 51%
ownership and control of the business, but when aggregated, the ownership and
control combination meets or exceeds the 51% rule). "Control" in this context
means exercising the power to make policy decisions. "Operate" in this context
means actively involved in the day-to-day management of the business and not
merely acting as officers or directors.

e.For purchases under this Agreement by California Affiliates, Disabled Veteran
Business Enterprises (DVBEs) are defined as business concerns that satisfy the
requirements of paragraph g below and are certified as DVBEs by the California
State Office of Small and Minority Business (OSMB). The DVBE must be a resident
of the State of California, and must satisfy the requirements of paragraph g
below.

f.For purchases under this Agreement by any entity that is not a California
Affiliate, DVBEs are defined as any business concern that satisfies the
requirements of paragraph g below and is either a defined DVBE for purchases by
California Affiliates, or is certified as a DVBE by a certifying agency
recognized by CINGULAR.

[***] Confidential treatment requested pursuant to a request for confidential
treatment filed with the Securities and Exchange Commission. Omitted portions
have been filed separately with the Commission.

18

--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT

g.The DVBE must be (1) a non publicly-owned enterprise at least 51% owned by one
or more disabled veterans; or (2) a publicly-owned business in which at least
51% of the stock is owned by one or more disabled veterans; or (3) a subsidiary
which is wholly owned by a parent corporation, but only if at least 51% of the
voting stock of the parent corporation is owned by one or more disabled
veterans; or (4) a joint venture in which at least 51% of the joint venture's
management and control and earnings are held by one or more disabled veterans.
In each case, the management and control of the daily business operations must
be by one or more disabled veterans. A disabled veteran is a veteran of the
military, naval or air service of the United States with a service-connected
disability. "Management and control" in this context means exercising the power
to make policy decisions and actively involved in the day-to-day management of
the business and not merely acting as officers or directors.

3.25 Non-Exclusive Market

It is expressly understood and agreed that this Agreement does not grant
SUPPLIER an exclusive privilege to provide to CINGULAR any or all Material and
Services of the type described in this Agreement nor requires CINGULAR to
purchase or license any Materials or Services. It is, therefore, understood that
CINGULAR may contract with other manufacturers and suppliers for the procurement
or trial of comparable Materials and Services and that CINGULAR may itself
perform the Services described here.

3.26 Notices

Except as otherwise provided in this Agreement, or an applicable Order, all
notices or other communications hereunder shall be deemed to have been duly
given when made in writing and either 1) delivered in person, or 2) when
received, if provided by an overnight or similar delivery service, or 3) when
received, if deposited in the United States Mail, postage prepaid, return
receipt requested, and addressed as follows:

To:   Spectrian Corporation
350 West Java Drive Drive
Sunny vale, CA 94089
Attn.: Mike Angel
To:
 
Cingular Wireless
5565 Glenridge Connector
Atlanta, GA 30342
Attn.: Legal Counsel

The address to which notices or communications may be given by either party may
be changed by written notice given by such party to the other pursuant to this
paragraph entitled "Notices".

3.27 Ownership of Work Product

The parties hereby agree that Cingular shall own all rights, title and interest,
including but not limited to all intellectual property rights in any and all
software, technical information, specifications, drawings, records,
documentation, creative works, concepts, residual knowledge or data, written,
oral or otherwise arising out of, related to or resulting from development work
on products designed specifically for and funded by Cingular ("Cingular Specific
Work Product").

Seller hereby agrees that any Cingular Specific Work Product is being developed
as a "work made for hire", provided the Cingular Specific Work Product qualifies
as such in accordance with the United States copyright laws. If, for any reason,
Seller is ever held or deemed to be the owner of any

[***] Confidential treatment requested pursuant to a request for confidential
treatment filed with the Securities and Exchange Commission. Omitted portions
have been filed separately with the Commission.

19

--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT

intellectual property rights set forth herein in the Cingular Specific Work
Product, then Seller hereby irrevocably assigns to Buyer all such rights, title
and interest and agrees to execute all documents necessary to implement and
confirm the letter and intent of this section. Notwithstanding the foregoing,
each party retains all rights, title and interest and all proprietary rights in
and to its own Proprietary Materials and Information. All rights for work
product including any documentation or software needed for the functioning of
the product may transfer to a third party upon Cingular re-selling SUPPLIER'S
products.

3.28 Price

a.Material and Services shall be furnished by SUPPLIER in accordance with the
prices set forth in Appendix 1, attached hereto and made a part hereof, or
pursuant to firm prices which are quoted by SUPPLIER for such Material and
Services, whichever price is lower. The prices for all Material and Services in
Appendix 1 are subject to change only in accordance with this Agreement, which
changes must be in writing and signed by both parties. If SUPPLIER at any time
makes a general price decrease, SUPPLIER shall promptly notify CINGULAR in
writing and extend such decrease to CINGULAR effective on the date of such
general price decrease. The prices in Appendix 1 are not subject to increase
during the [complete with either "initial term" or "x (x) months"] ("the initial
term") of this Agreement.

b.After the initial term of this Agreement, SUPPLIER commits to use reasonable
efforts to proactively, through improved processes, supply line economies and
other cost reduction methods, reduce its costs and corresponding prices for
Materials and Services as provided hereunder to CINGULAR, by at least [***] each
year. The parties shall measure such decrease by comparing the total prices
specified in Appendix 1 for the applicable period to the total prices for the
previous contract period.

3.29 Publicity

SUPPLIER shall not use CINGULAR's name or any language, pictures, or symbols
which could, in CINGULAR's judgment, imply CINGULAR's identity or endorsement by
CINGULAR or any of its employees in any (a) written, electronic, or oral
advertising or presentation or (b) brochure, newsletter, book, electronic
database, or other written material of whatever nature, without CINGULAR's prior
written consent (hereafter "publicity matters"). SUPPLIER will submit to
CINGULAR for written approval, prior to publication, all publicity matters that
mention or display CINGULAR's name and/or marks or contain language from which a
connection to said name and/or marks may be inferred or implied.

Furthermore, no license, express or implied, is granted to SUPPLIER for any
trademark, patent, copyright, trade secret or any other intellectual property or
applications therefor which is now or may hereafter be owned by CINGULAR or any
CINGULAR SUPPLIER.

3.30 Quality Assurance

a.SUPPLIER represents and warrants that SUPPLIER's processes utilized to produce
Materials and provide Services under this Agreement are certified to TL 9000
within one hundred eighty (180) days after the execution of this Agreement and
that SUPPLIER will maintain TL 9000 certification for the term of this
Agreement. SUPPLIER shall provide CINGULAR evidence of TL 9000 registration
certification within thirty (30) days from the date of certification.

b.SUPPLIER's key sub-contractors/SUPPLIERs shall be TL 9000 certified within
three hundred sixty five (365) days after execution of the Agreement between
CINGULAR and SUPPLIER. SUPPLIER shall provide CINGULAR evidence of TL 9000
registration certification within thirty (30) days from the date of
certification.

[***] Confidential treatment requested pursuant to a request for confidential
treatment filed with the Securities and Exchange Commission. Omitted portions
have been filed separately with the Commission.

20

--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT

Copies of TL 9000 may be ordered through the American Society for Quality by
calling (800) 248-1946. Additional information on TL 9000 may be found on the
QuEST Forum web site at www.questforum.org.

If SUPPLIER is not TL 9000 certified or SUPPLIER's key subcontractors are not
TL9000 certified SUPPLIER agrees that at no additional charge to CINGULAR:

1.SUPPLIER shall provide to CINGULAR a TL 9000 quality plan.

Elements to be detailed in the Quality Plan include (at minimum):

(a)A schedule for achieving TL 9000 certification.

(b)Identification of key sub-contractors/SUPPLIERs, their TL 9000 certification
status and schedule for becoming registered.

(c)Designation of the SUPPLIER's quality representative and of the senior
executive with quality responsibility.



2.SUPPLIER agrees to provide TL 9000 metrics specific to CINGULAR's Material as
requested by CINGULAR.

3.SUPPLIER agrees to conform to the most current version of TL 9000 available in
conformance with the QuEST Forum transition period.

4.As required by CINGULAR, SUPPLIER shall submit TL 9000 and / or ISO 9000
registration and surveillance audit results, management review goals, objectives
and results for the registered business entity.

5.CINGULAR, at SUPPLIER's expense, may require improvement initiatives requiring
the intervention of a 3rd party quality consultant for the purpose of auditing,
tracking and reporting performance and Material conformance with stated
requirements. Both parties will mutually agree upon which 3rd party quality
consultant will be selected. If an Agreement can not be reached, the CINGULAR
will make the selection. Periodically as agreed between the parties, status of
activities shall be submitted to the CINGULAR. Unresolved issues raised will be
documented and reported to the Senior Management of both companies semi-annually

6.Participation in CINGULAR SUPPLIER recognition programs requires TL 9000
registration.

3.31 Records and Audits

SUPPLIER agrees that it will:

a.Maintain complete and accurate records related to the Material and Services
provided by SUPPLIER to CINGULAR, including records of all amounts billable to
and payments made by CINGULAR in accordance with generally accepted accounting
principles and practices, uniformly and consistently applied in a format that
will permit audit;

b.Retain such records and reasonable billing detail for a period of at least
three (3) years from the date of final payment for Materials and Services;

c.Provide reasonable supporting documentation to CINGULAR concerning any
disputed invoice amount within thirty (30) calendar days after receipt of
written notification of such dispute; and

d.Permit CINGULAR and its authorized representatives to inspect and audit during
normal business hours the charges invoiced to CINGULAR. Should CINGULAR request
an audit, SUPPLIER will make available any pertinent records and files to
CINGULAR during normal business hours at no additional charge.

[***] Confidential treatment requested pursuant to a request for confidential
treatment filed with the Securities and Exchange Commission. Omitted portions
have been filed separately with the Commission.

21

--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT

3.32 Severability

If any provision or any part of provision of this Agreement shall be invalid or
unenforceable, such invalidity or non-enforceability shall not invalidate or
render unenforceable any other portion of this Agreement. The entire Agreement
will be construed as if it did not contain the particular invalid or
unenforceable provision(s) and the rights and obligations of the SUPPLIER and
CINGULAR will be construed and enforced accordingly.

3.33 Survival of Obligations

Obligations and rights in connection with this Agreement which by their nature
would continue beyond the Termination, Cancellation or expiration of this
Agreement, including those in the sections entitled "Compliance With Laws,"
"Infringement," "Indemnity," "Publicity," "Severability," "Information,"
"Independent Contractor," and "Warranty," will survive the Termination,
Cancellation, or expiration of this Agreement.

3.34 Taxes

a.SUPPLIER may invoice CINGULAR the amount of any federal excise taxes or state
or local sales taxes imposed upon the sale of Material or provision of Services
as separate items, if applicable, listing the taxing jurisdiction imposing the
tax. Installation, labor and other non-taxable charges must be separately
stated. CINGULAR agrees to pay all applicable taxes to SUPPLIER which are stated
on and at the time the Material or Service invoice is submitted by SUPPLIER.
SUPPLIER agrees to remit taxes to the appropriate taxing authorities.

b.SUPPLIER agrees to pay, and to hold CINGULAR harmless from and against, any
penalty, interest, additional tax, or other charge that may be levied or
assessed as a result of the delay or failure of SUPPLIER, for any reason, to pay
any tax or file any return or information required by law, rule or regulation or
by this Agreement to be paid or filed by SUPPLIER. SUPPLIER agrees to pay and to
hold CINGULAR harmless from and against any penalty or sanction assessed as a
result of SUPPLIER doing business with any country subject to U.S. trade
restrictions.

c.Following the issuance of a Work Order, SUPPLIER shall within twenty (20) days
(but in no event later than two (2) weeks before commencement of work under the
applicable Work Order) present CINGULAR a schedule of taxes and fees that
SUPPLIER proposes to collect from CINGULAR. Upon CINGULAR's request, the parties
shall consult with respect to the basis and rates upon which SUPPLIER shall pay
any taxes or fees for which CINGULAR is obligated to reimburse SUPPLIER under
this Agreement. If CINGULAR determines that in its opinion any such taxes or
fees are not payable or should be paid on a basis less than the full price or at
rates less than the full tax rate, SUPPLIER shall make payment in accordance
with such determinations and CINGULAR shall be responsible for such
determinations. If collection is sought by the taxing authority for a greater
amount of taxes than that so determined by CINGULAR, SUPPLIER shall promptly
notify CINGULAR. SUPPLIER shall cooperate with CINGULAR in contesting such
determination, but CINGULAR shall be responsible and shall reimburse SUPPLIER
for any tax, interest, or penalty in excess of its determination. If CINGULAR
desires to contest such collection, CINGULAR shall promptly notify SUPPLIER. If
CINGULAR determines that in its opinion it has reimbursed SUPPLIER for sales or
use taxes in excess of the amount which CINGULAR is obligated to reimburse
SUPPLIER, CINGULAR and SUPPLIER shall consult to determine the appropriate
method of recovery of such excess reimbursements. SUPPLIER shall credit any
excess reimbursements against tax reimbursements or other payments due from
CINGULAR if and to the extent SUPPLIER can make corresponding adjustments to its
payments to the relevant tax authority. At CINGULAR's request, SUPPLIER shall
timely file any claims for

[***] Confidential treatment requested pursuant to a request for confidential
treatment filed with the Securities and Exchange Commission. Omitted portions
have been filed separately with the Commission.

22

--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT

refund and any other documents required to recover any other excess
reimbursements, and shall promptly remit to CINGULAR all such refunds (and
interest) received.

d.If any taxing authority advises SUPPLIER that it intends to audit SUPPLIER
with respect to any taxes for which CINGULAR is obligated to reimburse SUPPLIER
under this agreement, SUPPLIER shall (1) promptly so notify CINGULAR, (2) afford
CINGULAR an opportunity to participate on an equal basis with SUPPLIER in such
audit with respect to such taxes and (3) keep CINGULAR fully informed as to the
progress of such audit. Each party shall bear its own expenses with respect to
any such audit, and the responsibility for any additional tax, penalty or
interest resulting from such audit shall be determined in accordance with the
applicable provisions of this Section. SUPPLIER's failure to comply with the
notification requirements of this section shall relieve CINGULAR of its
responsibility to reimburse SUPPLIER for taxes only if SUPPLIER's failure
materially prejudiced CINGULAR's ability to contest imposition or assessment of
those taxes.

e.In addition to its rights under subparagraph (d) above with respect to any tax
or tax controversy covered by this Tax Section, CINGULAR will be entitled to
contest, pursuant to applicable law and tariffs, and at its own expense, any tax
previously billed that it is ultimately obligated to pay. CINGULAR will be
entitled to the benefit of any refund or recovery of amounts that it had
previously paid resulting from such a contest. SUPPLIER will cooperate in any
such contest, provided that all costs and expenses incurred in obtaining a
refund or credit for CINGULAR shall be paid by CINGULAR.

f.If either Party is audited by a taxing authority or other governmental entity,
the other Party agrees to reasonably cooperate with the Party being audited in
order to respond to any audit inquiries in an appropriate and timely manner, so
that the audit and any resulting controversy may be resolved expeditiously.

3.35 Term of Agreement

a.This Agreement is effective on August 15, 2001 and, unless terminated or
canceled as provided in this Agreement, shall remain in effect for [***] years
(the "Initial Term").

b.After the Initial Term, this Agreement shall continue on a month to month
basis until terminated by either party upon thirty (30) days prior written
notice to the other setting forth the effective date of such termination. The
termination, cancellation or expiration of this Agreement shall not affect the
obligations of either party to the other party pursuant to any Order previously
executed hereunder, and the terms and conditions of this Agreement shall
continue to apply to such Order as if this Agreement had not been terminated or
canceled.

3.36 Title and Risk of Loss

Title to Material purchased, but not to Material licensed, will vest in CINGULAR
when the Material has been [***] designated by CINGULAR.

3.37 Warranty and Rebates

a.SUPPLIER warrants to CINGULAR that Material furnished hereunder will be
merchantable, free from defects in design, material and workmanship, fit and
sufficient for the purposes intended by CINGULAR, free from all liens and
encumbrances and will strictly conform to and perform in accordance with
applicable Specifications, drawings and samples. In addition, if Material
contains one or more original equipment or software manufacturer's ("OEM")
warranties, SUPPLIER hereby represents that it has the authority to and does
hereby assign such warranties to CINGULAR.

[***] Confidential treatment requested pursuant to a request for confidential
treatment filed with the Securities and Exchange Commission. Omitted portions
have been filed separately with the Commission.

23

--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT

b.SUPPLIER also warrants to CINGULAR that any Services provided hereunder will
be performed in a first-class, professional manner, in strict compliance with
the Specifications, and with the care, skill, and diligence, and in accordance
with the applicable standards, currently recognized in SUPPLIERs profession or
industry. If SUPPLIER fails to meet applicable professional standards, SUPPLIER
will, without additional compensation, promptly correct or revise any errors or
deficiencies in the Services furnished hereunder.

c.The warranty period for Materials and Services shall be [***] years. The
warranty period in all cases shall commence upon Delivery.

d.SUPPLIER represents and warrants that: there are no actions, suits, or
proceedings, pending or threatened, which will have a material adverse effect on
SUPPLIER's ability to fulfill its obligations under this Agreement; it will
immediately notify CINGULAR if, during the term of this Agreement, SUPPLIER
becomes aware of any action, suit, or proceeding, pending or threatened, which
may have a material adverse effect on SUPPLIER's ability to fulfill the
obligations under this Agreement or any Order; it has all necessary skills,
rights, financial resources, and authority to enter into this Agreement and
related Orders and to provide or license the Material or Services, including
that the Material and Services will not infringe any patent, copyright, or other
intellectual property; no consent, approval, or withholding of objection is
required from any entity, including any governmental authority with respect to
the entering into or the performance of this Agreement or any Order; the
Material and Services will be provided free of any lien or encumbrance of any
kind; it will be fully responsible and liable for all acts, omissions, and work
performed by any of its representatives, including any subcontractor; that all
representatives, including subcontractors, will strictly comply with the
provisions specified in this Agreement; and it will comply with the terms of
this Agreement or Work Order, including those specified in any Exhibits or
Appendices thereto.

e.If the parties have identified a system on which Software will operate,
SUPPLIER warrants that Software will perform on and be compatible with such
system and operate satisfactorily in the system environment specified in the
applicable Work Order. System includes the hardware, operating and application
Software, interfaces, and databases that interact with such Software.

f.SUPPLIER warrants that all Material provided to CINGULAR hereunder shall be
tested prior to delivery to insure it is in strict compliance with the
Specifications and that Material will not contain Harmful Code at any time.
Testing will include complete regression and interaction testing and load, unit,
and integration testing when applicable.

g.All warranties will survive inspection, acceptance, payment and use. These
warranties will be in addition to all other warranties, express, implied, or
statutory. SUPPLIER will defend, indemnify, and hold CINGULAR harmless from and
against all Liabilities for a breach of these warranties.

h.If at any time during the warranty period for Material or Services CINGULAR
believes there is a breach of any warranty, CINGULAR will notify SUPPLIER
setting forth the nature of such claimed breach. SUPPLIER shall promptly
investigate such claimed breach and shall either 1) provide information
satisfactory to CINGULAR that no breach of warranty in fact occurred or 2) at no
additional charge to CINGULAR, promptly use its best efforts to take such action
as may be required to correct such breach.

i.If a breach of warranty has not been corrected within a commercially
reasonable time, or if two or more breaches of warranty occur in any sixty (60)
day period, CINGULAR may Cancel the applicable Order.

j.SUPPLIER agrees to provide a price discount toward future purchases of new
SUPPLIER products and services should CINGULAR network evolution require the
replacement of products due to technological obsolescence within [***] of
original delivery to CINGULAR. The price

[***] Confidential treatment requested pursuant to a request for confidential
treatment filed with the Securities and Exchange Commission. Omitted portions
have been filed separately with the Commission.

24

--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT

discount would be applied to the current CINGULAR price in effect at that time.
The amount of future price discount earned by CINGULAR will be based on the
actual purchases made by CINGULAR during each of SUPPLIER'S fiscal years as
shown below. Such future discounts will only apply to SUPPLIER'S available
products at the time of upgrade. SUPPLIER is not obligated to engage in any
special design activities to develop new products.

SUPPLIER FISCAL YEAR SALES


--------------------------------------------------------------------------------

  Future Price Discount %

--------------------------------------------------------------------------------

  Aggregate $$

--------------------------------------------------------------------------------

[***] [***]   [***]   [***] [***] [***]   [***]   [***] [***] [***]   [***]  
[***] [***] [***]   [***]   [***] [***] [***]   [***]   [***] [***] [***]  
[***]   [***]

[***].    The aggregate dollar amount of the price discounts must be consumed
within the succeeding fiscal year.

[***]

3.38 Work Orders

a.CINGULAR may order Material and Services by submitting Work Orders in
connection with this Agreement. Such Orders specify:

1.A description of the Services and/or Material, including any
numerical/alphabetical identification referenced in the applicable price list.

2.The requested delivery date.

3.The applicable price(s).

4.The location to which the Material is to be shipped, or the site where
Services will be rendered.

5.The location to which invoices are to be rendered for payment.

6.CINGULAR's Order number.



b.The terms in this Agreement shall apply to Orders submitted in connection with
this Agreement, and preprinted terms on the back of any Order shall not apply.

3.39 Workmanship

The services to be provided by SUPPLIER under this Agreement shall proceed with
promptness and shall be executed to CINGULAR's satisfaction in accordance with
the highest professional standards in the field. SUPPLIER shall remove from the
work, at CINGULAR's request, any employee furnished by SUPPLIER who is deemed,
in CINGULAR's opinion, to be incompetent, incapable, uncooperative, or otherwise
unacceptable in the execution of the work to be performed under this Agreement.
Such a request shall not be deemed a request that such employee de disciplined
or discharged, nor shall it be deemed to be an adverse reflection on the
character or abilities of such employee.

ARTICLE IV—SPECIAL CLAUSES

4.1  Access

a.When appropriate, SUPPLIER shall have reasonable access to CINGULAR's premises
during normal business hours and at such other times as may be agreed upon by
the parties in order to

[***] Confidential treatment requested pursuant to a request for confidential
treatment filed with the Securities and Exchange Commission. Omitted portions
have been filed separately with the Commission.

25

--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT

enable SUPPLIER to perform its obligations under this Agreement. SUPPLIER shall
coordinate such access with CINGULAR's designated representative prior to
visiting such premises. SUPPLIER insures CINGULAR that only persons employed by
SUPPLIER or subcontracted by SUPPLIER will be allowed to enter CINGULAR's
premises. If CINGULAR requests SUPPLIER or its Subcontractor to discontinue
furnishing any person provided by SUPPLIER or its Subcontractor from performing
work on CINGULAR's premises, SUPPLIER shall immediately comply with such
request. Such person shall leave CINGULAR's premises promptly and SUPPLIER shall
not furnish such person again to perform work on CINGULAR's premises without
CINGULAR's written consent. The parties agree that, where required by
governmental regulations, it will submit satisfactory clearance from the U.S.
Department of Defense and/or other federal, state, or local authorities.

b.CINGULAR may require SUPPLIER or its representatives, including employees and
subcontractors, to exhibit identification credentials or sign a Nondisclosure
Agreement which CINGULAR may issue in order to gain access to CINGULAR's
premises for the performance of Services . If, for any reason, any SUPPLIER
representative is no longer performing such Services, SUPPLIER shall immediately
inform CINGULAR. Notification shall be followed by the prompt delivery to
CINGULAR of the identification credentials, if issued by CINGULAR, or a written
statement of the reasons why said identification credentials cannot be returned.

c.SUPPLIER shall insure that its representatives, including employees and
subcontractors will, while on or off CINGULAR's premises, perform Services which
(i) conform to the Specifications, (ii) protect CINGULAR's Material, buildings,
and structures, (iii) do not interfere with CINGULAR's business operations, and
(iv) perform such Services with care and due regard for the safety, convenience,
and protection of CINGULAR, its employees, and property and in full conformance
with the policies specified in the CINGULAR Code of Conduct, which prohibits the
possession of a weapon or an implement which can be used as a weapon.

d.SUPPLIER shall be responsible for insuring that all persons furnished by
SUPPLIER work harmoniously with all others when on CINGULAR's premises.

4.2  Change Notices—Simple

a.SUPPLIER agrees to notify CINGULAR, in advance, of any change to be made in
the Material furnished in accordance with the Specifications, software related
documentation and/or documentation that would impact upon either reliability or
the form, fit or function of the Material.

b.In order for CINGULAR to review Material changes, a minimum of thirty (30)
days advance notice before installation in any end-user location will be
required except for those cases where an extremely unsatisfactory condition
requires immediate remedial action. The final classification of any Material
change proposed by SUPPLIER will be by mutual agreement between SUPPLIER and
CINGULAR.

c.In the event that CINGULAR and SUPPLIER fail to reach agreement on any change
in Material proposed by SUPPLIER, CINGULAR will have the right without penalty
to Terminate this Agreement and/or any or all Orders for Material affected by
such change(s) proposed or issued by CINGULAR.

4.3  Continuing Availability

a.SUPPLIER agrees to offer to sell to CINGULAR for a period of [***] years after
the Termination, Cancellation or expiration date of this Agreement, or the
discontinuance of any

[***] Confidential treatment requested pursuant to a request for confidential
treatment filed with the Securities and Exchange Commission. Omitted portions
have been filed separately with the Commission.

26

--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT

Material or Services provided hereunder, functionally equivalent additions,
modifications, maintenance, replacement, and technical support services ("spare
parts").

b.If SUPPLIER fails or is unable to supply such spare parts or obtain another
source of supply for CINGULAR, then such inability shall be considered
noncompliance with this Section and, in addition to whatever other rights and
remedies CINGULAR may have at law or in equity, SUPPLIER shall be obligated to
provide CINGULAR, without obligation or charge, the "technical information" or
any other rights required so that CINGULAR can obtain such spare parts from
other sources.

c.The "technical information" includes, by example and not by way of limitation:

1.manufacturing drawings and specifications of all Materials;

2.manufacturing drawings and specifications covering special tooling, raw
materials, component parts, and the operation thereof;

3.a detailed list of all commercially available parts and components purchased
by SUPPLIER, disclosing the part number, name, and location of the SUPPLIER and
price lists for the purchase.



d.SUPPLIER shall provide technical support for Material provided under this
Agreement. In the event SUPPLIER refuses to provide support, then SUPPLIER shall
grant to CINGULAR a non-exclusive license , without charge, to use the Material
including any Software or Documentation as may be required for the purpose of
using or maintaining the Material.

e.SUPPLIER shall provide CINGULAR advance written notification no later than two
(2) years prior to the discontinuance of the manufacture or the provision of any
Material or Services.

4.4  Emergency Support Service

If any natural disaster or other emergency occurs whereby Material and Service
provided in connection with this Agreement is damaged and such condition
materially affects CINGULAR's ability to provide services to its subscribers,
SUPPLIER agrees, at CINGULAR's request, to assist CINGULAR as follows:

a.SUPPLIER will locate backup or replacement Material and provide any necessary
Service.

b.If Material is available from SUPPLIER's stock, SUPPLIER will ship replacement
Material in manner specified by CINGULAR within twenty-four (24) hours of
receipt of CINGULAR's request therefor.

c.When Material required by CINGULAR is not available from stock for immediate
shipment, SUPPLIER agrees to pursue the following alternative courses of action:

1.Assist CINGULAR in locating functionally equivalent substitute Material.

2.If requested by CINGULAR, schedule the repair or new manufacture of Material
on a priority basis. CINGULAR will indemnify SUPPLIER for any financial
obligations incurred by SUPPLIER as a result of such priority efforts due to
contractual obligations with third parties.

3.Assist CINGULAR by providing field technical personnel to make temporary
modifications and arrangements to mitigate the effects of out-of-service
conditions. If requested, by CINGULAR, SUPPLIER will document such efforts and
associated charges.

The price for any replacement Material or Service which is not covered by
SUPPLIER's warranty will be at SUPPLIER's applicable price plus cost of
expedited shipment.

[***] Confidential treatment requested pursuant to a request for confidential
treatment filed with the Securities and Exchange Commission. Omitted portions
have been filed separately with the Commission.

27

--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT

SUPPLIER will make available the individual whose title, phone number and
location are listed below to provide assistance and information on a twenty-four
(24) hour basis for all of its support service described above:

Spectrian Hotline
408-745-5416

This obligation will survive the expiration, cancellation, or termination of
this Agreement for four (4) years.

4.5  Government Contract Provisions

Work Orders containing a notation that the Material is intended for use under
government contracts shall be subject to the then current government provisions
referenced in or attached to such Work Orders.

4.6  Hazardous Materials and Regulated Substances

A "Regulated Substance" as referred to in this clause is a generic term used to
describe all materials that are regulated by applicable federal or any stare or
local government during transportation, handling and/or disposal. These include,
but are not limited to, materials that are regulated as (a) "hazardous material"
under the Hazardous Material Act and the Control of Radioactive Contamination of
Environmental Law, Title 8 of the California Environment Administrative Code,
Section 5194 and the Hazardous Substances Information and Training Act,
(b) "chemical hazards" under the Occupational Safety and Health Administration
(OSHA) standards, (c) "chemical substances and mixtures" under the Toxic
Substances Control Act and "chemicals" on the Governor's List known to the State
of California to cause cancer, birth defects, and/or other reproductive harm, as
that term is defined in the California Safe Drinking Water and Toxic Enforcement
Act of 1986 ("Proposition 65"), (d) "pesticides" under the Federal Insecticide,
Fungicide and Rodenticide Act, and (e) "hazardous waste" as defined or listed
under the Resource Conservation and Recovery Act and the Hazardous Waste Control
Law.

a.SUPPLIER shall comply with all applicable Laws and Regulations, including any
notice requirements, regarding any Material ordered hereunder which contains or
consists of a Regulated Substance or any Service ordered hereunder which
involves the use, handling, storage, recycling, storage or transportation of
Regulated Substances. SUPPLIER shall notify CINGULAR and provide CINGULAR with
all necessary information (including but not limited OSHA Material Safety Data
Sheets [MSDS]) at least thirty (30) days before shipping Materials containing or
consisting of Regulated Substances to CINGULAR or commencing the performance of
Services for CINGULAR involving the handling or use of Regulated Substances.
Each MSDS must include an attachment indicating the specific worker protection
equipment requirement for use with the Regulated Substance covered thereby. If
the Regulated Substance is in Materials or materials which are shipped to
California facilities and is a chemical defined by Proposition 65, the MSDS for
said chemical should indicate that the chemical is one which is known to the
state of California to cause cancer, birth defects or other reproductive harm.
SUPPLIER shall maintain and distribute such information upon request to CINGULAR
and/or any other SUPPLIER at the same location.

b.Notwithstanding any other provision of this Agreement, CINGULAR shall have the
right, but not the duty, to terminate without liability any Order for Materials
consisting of or containing a Regulated Substance or Service involving the use
and handling of Regulated Substances with thirty (30) days after such
notification from CINGULAR. Otherwise, CINGULAR and SUPPLIER shall cooperate
concerning the acceptance by CINGULAR of such Materials and Services. SUPPLIER
shall mark all Materials and/or materials provided hereunder as Regulated
Substances which are required by all applicable Laws and Regulations to be so
marked, and shall provide assistance to

[***] Confidential treatment requested pursuant to a request for confidential
treatment filed with the Securities and Exchange Commission. Omitted portions
have been filed separately with the Commission.

28

--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT

CINGULAR of an advisory nature in the handling and use of Regulated Substances
provided hereunder and the disposal of "hazardous waste", as defined by
applicable Laws and Regulations ("Hazardous Wastes"), resulting therefrom.

c.SUPPLIER shall provide CINGULAR with the same information pertaining to
Regulated Substances in or used in the Materials and Services it provides to
CINGULAR or Hazardous Waste as SUPPLIER provides to SUPPLIER's employees or
agents involved in the disposition or treatment of such Regulated Substances.

d.SUPPLIER is hereby informed that hazardous chemicals may be used and located
at various facilities owned by CINGULAR. SUPPLIER or any person supplied by
SUPPLIER may see the MSDS for a particular substance in the facility in which
they are working by contacting CINGULAR's Building Operations office and filling
out the request form. SUPPLIER agrees to assume responsibility for advising its
employees, agents and subcontractors who will be working at CINGULAR's
facilities of the existence of chemical hazards on CINGULAR's facilities and the
availability of said material.

e.When performing Services at CINGULAR's California facilities, SUPPLIER shall
and shall require its subcontractors to issue warnings in accordance with
Proposition 65 for exposure to chemicals covered by Proposition 65 introduced by
SUPPLIER or its subcontractor to personnel at CINGULAR's facilities, the public
and CINGULAR from the time SUPPLIER and/or its subcontractor enter CINGULAR's
facilities and/or commence performing Services through the completion of such
performance. SUPPLIER shall and shall require its subcontractors to warn
CINGULAR of any exposure to chemicals covered by Proposition 65 which may
continue after SUPPLIER and/or its subcontractors have completed the performance
of Services. Such warning may take the form of, but not be limited to, a MSDS
for each such chemical.

SUPPLIER IS HEREBY WARNED IN ACCORDANCE WITH PROPOSITION 65 THAT EXPOSURE TO
CHEMICALS MAY OCCUR AT CINGULAR'S FACILITIES. If requested, CINGULAR shall make
available to SUPPLIER, its subcontractors, and any of their employees, a MSDS
for the chemicals covered by Proposition 65, if any, at CINGULAR's facilities
where SUPPLIER is providing Services. SUPPLIER shall issue appropriate warnings
to inform and educate its employees, agents, subcontractors, other invitees, and
employees of any of them, entering CINGULAR's facilities of the above
information in accordance with applicable Laws and Regulations. SUPPLIER and
CINGULAR shall cooperate on such warning.

f.SUPPLIER further agrees to defend, indemnify, and hold CINGULAR harmless from
and against any Liability sustained by CINGULAR because of SUPPLIER's
noncompliance herewith.

4.7  Independent Contractor

SUPPLIER hereby represents and warrants to CINGULAR that:

a.SUPPLIER is engaged in an independent business and will perform all
obligations under this Agreement as an independent contractor and not as the
agent or employee of CINGULAR;

b.SUPPLIER's personnel performing Services shall be considered solely the
employees of SUPPLIER and not employees or agents of CINGULAR;

c.SUPPLIER has and retains the right to exercise full control of and supervision
over the performance of the Services and full control over the employment,
direction, assignment, compensation, and discharge of all personnel performing
the Services;

d.SUPPLIER is solely responsible for all matters relating to compensation and
benefits of all SUPPLIER's personnel who perform Services. This responsibility
includes, but is not limited to, (1) timely payment of compensation and
benefits, including, but not limited to, overtime, medical,

[***] Confidential treatment requested pursuant to a request for confidential
treatment filed with the Securities and Exchange Commission. Omitted portions
have been filed separately with the Commission.

29

--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT

dental, and any other benefit, and (2) all matters relating to compliance with
all employer obligations to withhold employee taxes, pay employee and employer
taxes, and file payroll tax returns and information returns under local, state,
and federal income tax laws, unemployment compensation insurance and state
disability insurance tax laws, and social security and Medicare tax laws, and
all other payroll tax laws or similar laws (all collectively hereinafter
referred to as "payroll tax obligations") with respect to all SUPPLIER personnel
providing Services.

e.SUPPLIER will indemnify, defend, and hold CINGULAR harmless from all
Liabilities, costs, expenses, and claims related to SUPPLIER's failure to comply
with the immediately preceding paragraph.

4.8  Insignia

Upon CINGULAR's written request, certain of CINGULAR's trademarks, trade names,
insignia, symbols, decorative designs, or other similar items (hereinafter
"Insignia"), shall be properly affixed by SUPPLIER to the Material furnished at
no additional cost to CINGULAR. Such Insignia shall not be affixed, used, or
otherwise displayed on the Material without CINGULAR's written approval. The
manner in which such Insignia will be affixed must be approved in writing by
CINGULAR.

SUPPLIER agrees to remove, at no additional cost to CINGULAR, all Insignia from
Material not meeting CINGULAR's requirements. SUPPLIER agrees to indemnify,
defend, and hold CINGULAR harmless from any Liability in connection with
SUPPLIER's failure to remove such Insignia. This section will in no way alter or
modify SUPPLIER's obligations under this Agreement regarding protection of
CINGULAR's confidential Information.

4.9  Non-Intervention

In connection with the provision of Material and Services by SUPPLIER to
CINGULAR, SUPPLIER agrees not to influence—directly or indirectly—any
regulatory, legislative, or judicial body so as to prevent, or delay the
offering of Materials or Services by CINGULAR which utilize the Material or
Services supplied by SUPPLIER.

4.10 Overdependence of SUPPLIER

SUPPLIER warrants to CINGULAR that as of the effective date of this Agreement
SUPPLIER has (1) no contractual obligations which would adversely affect
SUPPLIER's capabilities to perform under this Agreement, (2) is not involved in
any litigation which would adversely affect SUPPLIER's ability to perform under
this Agreement, and (3) has all professional licenses which are required to
perform under this Agreement.

Accordingly, and because CINGULAR has no way of ascertaining SUPPLIER's
dependency on CINGULAR for revenues from sales in proportion to revenues from
SUPPLIER's other customers, and in order to protect CINGULAR from a situation in
which SUPPLIER is overly dependent upon CINGULAR for said sales, SUPPLIER agrees
to release and hold harmless CINGULAR from any and all claims and liabilities
relating to SUPPLIER's financial stability, which may result from CINGULAR's
termination of any Order placed under this Agreement, and/or CINGULAR's reduced
purchases hereunder, for any reason whatsoever.

4.11 Radio Frequency Emissions

To the extent applicable, Materials or Products furnished under this Agreement
shall comply with the requirements of Part 15 and any other related Parts of the
Federal Communication Commission's Rules and Regulations, as may be amended from
time to time. Compliance shall include those sections concerning the labeling of
such Materials or Products, the suppression of radio frequency and

[***] Confidential treatment requested pursuant to a request for confidential
treatment filed with the Securities and Exchange Commission. Omitted portions
have been filed separately with the Commission.

30

--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT

electro-magnetic radiation to specified levels and the transmission of RF
emissions under the MPE (Maximum Possible Exposure) prescribed by the FCC.
Should the Materials or Products during use generate interference to radio
communications, SUPPLIER shall inform CINGULAR how to suppress such
interference. CINGULAR may opt to return Materials or Products to SUPPLIER and
receive a prompt refund of the price CINGULAR paid for the Materials or Products
if CINGULAR cannot reasonable suppress such interference. Nothing herein shall
diminish or otherwise limit SUPPLIER's obligations under any other warranty
herein.

4.12 Registration

When Material furnished under this Agreement is subject to Part 68 of the
Federal Communications Commission's Rules and Regulations ("FCC Rules and
Regulations") as may from time to time be amended, SUPPLIER warrants that such
Material is registered under and complies with Part 68 of such FCC Rules and
Regulations including, but not limited to, all labeling and customer instruction
requirements. SUPPLIER agrees to indemnify and hold CINGULAR harmless from and
against any Liability in connection with SUPPLIER's noncompliance with Part 68
of the FCC Rules and Regulations. SUPPLIER agrees, at its expense, to defend
CINGULAR, at CINGULAR's request, against such Liability, provided , however,
that SUPPLIER shall (1) keep CINGULAR fully informed as to the progress of such
defense, and (2) afford CINGULAR, at its own expense, an opportunity to
participate on an equal basis with SUPPLIER in such defense.

4.13 Releases Void

Neither party shall require waivers or releases of any personnel or other
representatives of the other in connection with visits to its premises, and no
such releases or waivers shall be pleaded by either party in any action or
proceeding.

4.14 Repairs Not Covered Under Warranty

In addition to the repairs provided for under the section entitled "Warranty",
upon request by CINGULAR, SUPPLIER shall make available to CINGULAR a repair and
return option and an exchange option that shall apply to any Material with
respect to which the applicable warranty period has expired. The availability of
the options described in this section shall not be construed as altering or
affecting responsibility for risk of loss of or damage to the Material, as
provided elsewhere in this Agreement.

a.Repair, and Exchange Options

1.Under these options, if CINGULAR elects to have any Material or Product
repaired or exchanged, CINGULAR may return such Material or Product to SUPPLIER
at a location designated by SUPPLIER. If CINGULAR elects the repair and return
option, SUPPLIER shall repair such Material or Product and place it in good
operating condition for SUPPLIER's then current price for such repair service,
[***], plus freight charges and any applicable taxes. If CINGULAR elects the
exchange option, SUPPLIER shall promptly replace such Material or Product with a
comparable, factory-tested, refurbished Material, if available, which shall meet
current Material Specifications. Such replacement shall be at SUPPLIER's
standard charges for the replacement Material [***], plus freight charges and
any applicable taxes.

2.If any Material or Product returned to SUPPLIER for repair and return, as
provided in this section, is determined to be beyond repair, or if repair costs
are expected to exceed the cost of replacement, SUPPLIER shall so notify
CINGULAR. If requested by CINGULAR, SUPPLIER shall replace said Material or
Product pursuant to the exchange option and, if so requested by CINGULAR, shall
dispose of said Material or Product with sound commercial practices, and pay to
CINGULAR the salvage value, if any.

[***] Confidential treatment requested pursuant to a request for confidential
treatment filed with the Securities and Exchange Commission. Omitted portions
have been filed separately with the Commission.

31

--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT

b.Repair and Refurbished Material or Product

1.Repair of Material or Product hereunder shall include, but shall not be
limited to, remedial maintenance necessary to return defective Material to an
operational condition that is suitable for reuse by CINGULAR and is in
accordance with the Specifications for such Material or Product. In addition,
repair may include retrofitting and engineering changes and updates, provided
such changes and/or updates have been approved by CINGULAR.

2.Refurbished Material or Product hereunder shall include, but shall not be
limited to, used Material that is in "like-new" operational and appearance
condition so that is suitable for reuse by CINGULAR.



c.Performance of Work

1.Except as otherwise provided in this Agreement, the schedule for performance
of services, applicable to each Order under this section shall be agreed upon by
SUPPLIER and CINGULAR and shall be set forth in each such Order; however, in no
event shall the Service interval exceed [***] days after such receipt.

(a)In the event that SUPPLIER exceeds the maximum repair interval, CINGULAR
shall have the right, without liability, to (i) cancel such Order or (ii) extend
such scheduled service date specified in the Order, subject, however, to the
right to cancel if Service is not made or performance is not completed by such
extended date.

(b)If an Order is canceled pursuant to the preceding sentence, SUPPLIER shall
return the Material(s) received from CINGULAR under such Order. SUPPLIER shall
reimburse CINGULAR the costs of shipping the Material(s) to SUPPLIER and the
amounts, if any, previously paid by CINGULAR for Service not received or
performed.



2.SUPPLIER shall furnish all labor, services, tools, Material, parts,
accessories, instruments and equipment required to perform services under this
section.

3.SUPPLIER shall provide a written notice to CINGULAR with the name(s) and
telephone number(s) of the individual(s) to be contacted concerning any
questions that may arise regarding services under this section. If required,
SUPPLIER shall specify any special packing of Material that might be necessary
to provide adequate in-transit protection from transportation damage.

4.Material repaired by SUPPLIER shall have the service completion date tracked
by SUPPLIER and made available to CINGULAR upon written request.

5.Unless otherwise provided in this Agreement, there shall be no additional
charge for replacement parts. Only new standard parts or parts of quality equal
to the original parts shall be used in refurbished Material or in effecting
repairs. Parts that have been replaced shall become SUPPLIER's property. If a
part has been replaced, by definition it has been removed; provided, however,
that replaced parts shall, upon request by CINGULAR be available for inspection
by CINGULAR. Parts that are installed in Material as a part of the repair
process shall become the property of CINGULAR.

6.If Material returned to SUPPLIER for repair is determined to be beyond repair,
SUPPLIER shall contact CINGULAR regarding disposition of such Material. If
requested by CINGULAR, SUPPLIER shall take the necessary steps to dispose of the
unrepairable Material and pay to CINGULAR the salvage value, if any. If
requested by CINGULAR, SUPPLIER shall return the Material in "as-received"
condition, invoicing CINGULAR only for freight charges associated with the
return of the Material.

[***] Confidential treatment requested pursuant to a request for confidential
treatment filed with the Securities and Exchange Commission. Omitted portions
have been filed separately with the Commission.

32

--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT

d.Transportation

Unless CINGULAR, provides written special shipping instructions, upon completion
of services provided pursuant to this clause, SUPPLIER shall ship Material or
Product using the lowest published common carrier price (rail, truck or freight
forwarder). SUPPLIER agrees to follow shipping instructions according to the
"Shipping and Packing" clause herein. SUPPLIER agrees to place all prepaid
freight charges as a separate item to the invoice to be paid by CINGULAR. If
requested by CINGULAR, SUPPLIER agrees to substantiate such charges by providing
CINGULAR with the original freight bill or a copy.

e.Risk of Loss

Except as otherwise provided in this Agreement, after receipt of Material or
Product from CINGULAR, SUPPLIER shall assume the risk of loss of or damage to
such Material until the Material is returned to, verified and accepted by
CINGULAR. CINGULAR shall notify SUPPLIER promptly of any claim and shall
cooperate with SUPPLIER in every reasonable way to facilitate the settlement of
any such claim.

f.Invoices

1.All invoices originated by SUPPLIER for services provided pursuant to this
clause must be clearly identified as such, and must contain: (1) a reference to
the Agreement number, (2) a reference to CINGULAR's Order number for these
services, (3) a reference to SUPPLIER's invoice number, (4) a detailed
description of services performed by SUPPLIER, and the need therefore.

2.Shipping and routing instructions may be altered as agreed by SUPPLIER and
CINGULAR without written notice.



g.Warranty

1.SUPPLIER warrants to CINGULAR that the repair services shall be performed in a
fully workmanlike manner to the satisfaction of CINGULAR and in accordance with
the Specifications. SUPPLIER further warrants that the repaired or refurbished
Material shall be free from defects in material and workmanship for a period of
[***] from the date the repaired or refurbished Material is accepted by
CINGULAR. This warranty shall survive inspection, acceptance and payment.

2.In the event that a Material repaired or refurbished by SUPPLIER is defective
when returned to CINGULAR, CINGULAR shall have the option of (1) returning the
Material to SUPPLIER for Service, with risk of in-transit loss or damage and
freight charges to be borne by SUPPLIER, or (2) obtaining a full refund or
credit for any payment made therefor, plus freight charges paid for its return.

4.15 Shipping and Packing

a.Unless instructed otherwise by CINGULAR, or the parties otherwise agree, all
Material shipped shall be packed and marked by SUPPLIER at no additional charge
to CINGULAR and in accordance with all laws and regulations, transportation
industry standards, the requirements specified in paragraph b, and the
applicable Order.

b.SUPPLIER shall (1) ship Material in accordance with paragraph a; (2) use
carriers approved in writing by CINGULAR at the time of shipment; (3) ship
Orders complete, provided SUPPLIER may ship Material in partial shipments with
prior approval of CINGULAR; (4) ship to the destination in the Order; (5) comply
with CINGULAR's shipping instructions; (6) enclose a packing memorandum with
each shipment and, when more than one package is shipped, identify

[***] Confidential treatment requested pursuant to a request for confidential
treatment filed with the Securities and Exchange Commission. Omitted portions
have been filed separately with the Commission.

33

--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT

the package containing such packing memorandum; (7) mark CINGULAR's Order number
and product identification number ("PID") on all packages, shipping papers and
subordinate documents; (8) list basic unit and part number or Common Language
Equipment Identified ("CLEI") code numbers and Continuing Property Record
("CPR") when required by CINGULAR; (9) barcode equipment, shipping containers
and packages; and (10) SUPPLIER may consolidate multiple Orders as one shipment
to CINGULAR and shall provide and state on the bill of lading the number of
pieces, weight, freight classification, and carrier's tariff reference number
for each individual Order.

c.If CINGULAR agrees to pay for shipping and instructs SUPPLIER to ship prepaid,
SUPPLIER shall ship Material to CINGULAR, based on the lowest published price,
by reliable common carrier. CINGULAR has the right to designate the carrier
SUPPLIER shall use. If more cost effective transportation can be arranged,
SUPPLIER shall notify CINGULAR and, if CINGULAR agrees, SUPPLIER shall ship at
the agreed upon price by that agreed upon carrier. CINGULAR is not responsible
for any charges in excess of those specified above.

d.If CINGULAR agrees to pay for shipping and instructs SUPPLIER to ship freight
collect, it shall be CINGULAR's responsibility to engage a SUPPLIER to ship, and
pay for shipment of, Materials. It is SUPPLIER's responsibility to dispatch
CINGULAR's contracted/engaged freight SUPPLIER.

e.If CINGULAR incurs additional costs as a result of SUPPLIER's failure to
comply with the above provisions, those additional costs will be refunded to
CINGULAR by the SUPPLIER.

4.16 Statement(s) of Work and Form of Order(s)

This Agreement contemplates the future execution by CINGULAR and SUPPLIER of one
or more written Order(s) or Statement(s) of Work. Both parties shall execute
each Order(s) and/or SOW(s). This Agreement and any applicable Order(s) and/or
SOW(s) shall cover all transactions between CINGULAR and SUPPLIER during the
term of this Agreement unless the parties agree otherwise in writing. Order(s)
and SOW(s) shall be deemed accepted by SUPPLIER unless written notice to the
contrary is received within ten (10) business days from the date the Order or
SOW is delivered. This Agreement shall control over typed, stamped, or
pre-printed portions of SUPPLIER's and CINGULAR's Order(s) and/or Statement(s)
of Work or acknowledgments, which conflict with or supplement the terms and
conditions herein.

Order(s) for Products shall be in substantially the same form as is set out
below as previously provided herein.

Each request for Services shall by issued through a Statement of Work which, at
a minimum, shall specify the information outlined below:

          (i)  A reference to this Agreement and a unique identifying number
assigned by CINGULAR's Representative;

          (ii)  A detailed description of the Services SUPPLIER shall perform;

        (iii)  Specifications for all Products and Services;

        (iv)  A statement defining all deliverables and their associated due
dates;

          (v)  Procedures for acceptance testing, is applicable;

        (vi)  CINGULAR and SUPPLIER's contact names, addresses and telephone
numbers;

        (vii)  A list of expenses authorized for reimbursement by CINGULAR, and
an explanation for each item;

[***] Confidential treatment requested pursuant to a request for confidential
treatment filed with the Securities and Exchange Commission. Omitted portions
have been filed separately with the Commission.

34

--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT

      (viii)  The maximum total expenditure authorized, meaning either (a) the
total dollar amount authorized under the SOW, or (b) the total time limit for
completing the project under the SOW;

        (ix)  A statement defining the beginning and ending dates for the work
to be performed;

          (x)  Invoicing instructions;

        (xi)  Acceptance procedures; and

        (xii)  Signatures of representatives authorized by CINGULAR and SUPPLIER
to execute the SOW.

4.17 Strategic Technology Partnership

CINGULAR and SUPPLIER shall establish a Strategic Technology Partnership with
the primary goal of providing a formal technology information exchange process
("Process"). Such Process shall be driven by an Executive-level review committee
that shall meet no less than twice per year to review key technology initiatives
which could have a potential impact on CINGULAR's technology strategy and future
purchasing decisions. This process shall also be supported by the on-going
exchange of key information in areas which include but shall not be limited to
standards initiatives, product changes and customer requirements as defined by
CINGULAR.

4.18 Technical Support

SUPPLIER will provide, at no additional cost, full and complete technical
assistance to CINGULAR for the Materials and Services covered by this Agreement,
including ongoing technical support and field service and assistance, provision
of technical bulletins and updated user manuals, and telephone assistance to
assist with installation, operation, maintenance, and problem resolution. The
availability or performance of this technical support will not be construed as
altering or affecting SUPPLIER's obligations as set forth in the Section
entitled "Warranty" or provided elsewhere in this Agreement. Field service and
technical support, including emergency support (service affecting) will be
provided on site twenty-four (24) hours a day. SUPPLIER will provide to CINGULAR
and keep current an escalation document that includes names, titles and
telephone numbers, including after-hours telephone numbers, of SUPPLIER
personnel responsible for providing technical support to CINGULAR. SUPPLIER will
maintain a streamlined escalation process to speed resolution of reported
problems.

4.19 Termination of Statement of Work

CINGULAR, without prejudice to any right or remedy on account of any failure of
SUPPLIER to perform its obligations under this Agreement, may at any time
terminate the performance of the work under any SOW, in whole or in part, by
written notice to SUPPLIER specifying the extent to which the performance of the
work is terminated and the date upon which such termination becomes effective.
If CINGULAR terminates a SOW for other than the SUPPLIER's failure to perform
its obligations under the SOW, CINGULAR shall then pay SUPPLIER for [***].
CINGULAR's payment of such amounts shall be in full settlement of any and all
claims of SUPPLIER of every description, including profit.

If CINGULAR terminates a SOW issued hereunder, affected CINGULAR's property and
work in SUPPLIER's possession shall be forwarded promptly to CINGULAR.

4.20 Universal Design

CINGULAR advocates, supports, and encourages its SUPPLIERs to advocate and
support the manufacturing and provision of Materials which embrace the concept
of "universal design." SUPPLIER shall use its reasonable efforts to manufacture
and provide Materials, including future versions

[***] Confidential treatment requested pursuant to a request for confidential
treatment filed with the Securities and Exchange Commission. Omitted portions
have been filed separately with the Commission.

35

--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT

of Material, and to make its Materials accessible to the widest range of
consumers including those with disabilities.

SUPPLIER agrees to reasonably cooperate with CINGULAR in addressing liability
access issues, including hearing aid interference, that may arise in connection
with CINGULAR's customer's use of SUPPLIER's Materials furnished hereunder.
SUPPLIER specifically agrees:

a.to ensure that its equipment is designed, developed, and fabricated to be
accessible to and usable by people with disabilities, and

b.to ensure that the service is accessible to and usable to people with
disabilities, or

c.to ensure that the equipment or service is compatible with existing peripheral
devices or specialized customer premises equipment commonly used by individuals
with disabilities to achieve access, if the requirements of subsection 1 and 2
are not readily achievable.

4.21 Work Done By Others

If any part of SUPPLIER's work is dependent upon services performed by others,
SUPPLIER shall inspect and promptly report to CINGULAR any defect that renders
such other services unsuitable for SUPPLIER's proper performance. SUPPLIER's
silence shall constitute approval of such other services as fit, proper and
suitable for SUPPLIER's performance of its work. All obligations hereunder and
to any SOWs shall remain in full force and effect with respect to any
subcontracted parties.

ARTICLE V—CLAUSES APPLICABLE TO SOFTWARE AND SERVICES

5.1  Acceptance of Software

At CINGULAR's option, CINGULAR may conduct Acceptance testing during the thirty
(30) calendar days following the delivery and installation of the Software
("Acceptance Period"). If requested by CINGULAR, SUPPLIER shall participate in
the Acceptance tests at no additional charge to CINGULAR.

If, during the Acceptance Period, CINGULAR determines that the Software fails
any portion of the Acceptance test, CINGULAR shall notify SUPPLIER, specifying
the area of nonconformance. SUPPLIER shall correct all areas of nonconformance
which cause the Software to fail the Acceptance test. In the event SUPPLIER
fails to correct said nonconformance within fifteen (15) calendar days following
notice from CINGULAR, CINGULAR may cancel the Order and receive full
reimbursement for any and all amounts paid related to the unaccepted Software,
including without limitation, fees paid for licenses, software maintenance or
other Services.

CINGULAR may, at its sole option, extend any Acceptance Period for a mutually
agreed upon time, subject to CINGULAR's right to cancel and obtain reimbursement
if the Software fails Acceptance testing within such extension period.

5.2  Computer Asset Protection Requirements

With respect to Software, SUPPLIER agrees to comply with the current issue of
CINGULAR Wireless LLC's Corporate Security Standards Technical Reference
("CSSTR"), entitled "Security Requirements for Contractual Agreements" as set
forth in Appendix     . This reference fully incorporates Appendix      herein.
SUPPLIER agrees to cooperate fully with CINGULAR in ensuring that Software
and/or computer systems SUPPLIER develops, designs, or supports under this
Agreement comply with the CSSTR. The word "SUPPLIER" used in Appendix      shall
mean SUPPLIER. SUPPLIER agrees to fully indemnify, defend at its own expense,
and hold the CINGULAR harmless against any breach of the terms set forth in
Appendix     . [Corporate Security Standards Technical Reference to be provided
at a later date]

[***] Confidential treatment requested pursuant to a request for confidential
treatment filed with the Securities and Exchange Commission. Omitted portions
have been filed separately with the Commission.

36

--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT

With respect to Software or Services (other than Software Maintenance), SUPPLIER
agrees to comply with the current issue of CINGULAR Wireless, LLC's Corporate
Security Standards Technical Reference ("CSSTR"), entitled "Security
Requirements for System or Network Access by Vendor, Contractor and SUPPLIER
Personnel" as set forth in Appendix      which is attached hereto and fully
incorporated herein by this reference. The word "SUPPLIER" used in
Appendix    shall mean SUPPLIER. SUPPLIER agrees that all of its personnel
having access to CINGULAR's systems will be covered on the contents of the CSSTR
and will sign the certification provided to that effect. Failure of any
personnel to sign the certification may be grounds for CINGULAR refusing to
allow that individual system access. SUPPLIER agrees to fully indemnify, defend
at its own expense, and hold CINGULAR harmless against any breach of the terms
set forth in the CSSTR.

5.3  Documentation

SUPPLIER shall furnish, at no additional charge to CINGULAR, Documentation for
each copy of Software delivered hereunder, including any and all succeeding
changes thereto, and Documentation for Fixes, Upgrades and Enhancements.
SUPPLIER hereby grants to CINGULAR a perpetual, paid-up, non-exclusive,
world-wide, irrevocable, transferable right and license for Users to use,
execute, modify, reproduce, publicly display, and publicly perform the
Documentation, regardless of whether such Documentation is copyrighted or
otherwise restricted as proprietary information.

5.4  Fixes, Upgrades and Enhancements

SUPPLIER shall be responsible for performing Fixes, Upgrades and Enhancements to
the Software.

5.5  License

In each Order or Statement of Work issued hereunder, SUPPLIER grants to CINGULAR
and user (1) a perpetual, non-exclusive, world-wide, irrevocable, transferable
right and license to use, copy, modify, reproduce, make derivative works,
display and distribute the Software and/or Documentation for the intended
purposes of this Agreement; and (2) the right to make backup and archival copies
of the Software's computer program, provided that such copies shall include
SUPPLIER's copyright and any other proprietary notices.

5.6  Provisions For Software Trials and Beta Testing

From time to time, SUPPLIER may provide CINGULAR with Software and/or
pre-production software known as "beta software", on a trial basis at no charge
for a mutually agreed upon period. Such trial shall be subject to the terms and
conditions of this Agreement, including, without limitation, "WARRANTY",
"SUPPLIER'S INFORMATION", "CINGULAR'S INFORMATION" and "PATENT AND OTHER
PROPRIETARY RIGHTS INDEMNIFICATION". In the event CINGULAR executes a separate
evaluation license agreement for such beta software, the terms and conditions of
this Agreement shall control over conflicting terms in such evaluation license
agreement. CINGULAR shall not be required to issue an Order or to sign a
nondisclosure agreement apart from this Agreement to conduct a trial. CINGULAR
shall have no obligation to license, purchase or otherwise acquire any Software
and/or beta software from SUPPLIER upon the completion of any trial.

5.7  Provisions For Source Code

Upon occurrence of any of the following events, SUPPLIER shall provide CINGULAR
with the Source Code for the Software:

          (i)  SUPPLIER makes the Source Code for such Software available to a
third party;

          (ii)  SUPPLIER ceases to provide Software Maintenance for such
Software;

[***] Confidential treatment requested pursuant to a request for confidential
treatment filed with the Securities and Exchange Commission. Omitted portions
have been filed separately with the Commission.

37

--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT

        (iii)  SUPPLIER ceases doing business for any reason;

        (iv)  SUPPLIER commits any act of bankruptcy within the meaning of the
Federal, or any State Bankruptcy Act or if bankruptcy proceedings are instituted
against SUPPLIER; or

          (v)  Proceedings such as receivership, insolvency, reorganization,
dissolution, liquidation or other similar proceedings are instituted by or
against SUPPLIER.

At CINGULAR's request and expense, SUPPLIER agrees to place such Source Code in
escrow with a software custodian mutually acceptable to the parties.

CINGULAR shall take all reasonable precautions to protect the delivered Source
Code from unauthorized disclosure or use and shall only permit authorized Users
having a business related reason access and use of the Source Code.

5.8  Reinstatement of Software Maintenance

CINGULAR, at any time after the discontinuance of the Software Support and
Maintenance, may reinstate the Software Support and Maintenance upon thirty (30)
days written notice to SUPPLIER. Such reinstatement shall be governed by the
terms under which Software Support and Maintenance was initially provided.
SUPPLIER shall have the right to charge a mutually agreed upon reinstatement fee
which shall not exceed the fees for Software Support and Maintenance which would
have been paid under this Agreement had CINGULAR elected to continue Software
Support and Maintenance without interruption. There shall be no additional
charges for reinstatement if the discontinuance was the result of a failure to
meet CINGULAR's acceptance criteria.

5.9  Software Support and Maintenance

SUPPLIER shall be responsible for performing Software Support and Maintenance,
beginning with the expiration of the Software Warranty Period, provided CINGULAR
has issued an Order or Statement of Work for Software Support and Maintenance.
The initial maintenance period shall be [***].

Software Support and Maintenance will be automatically renewed upon the
anniversary of each maintenance period for [***] period unless canceled by
CINGULAR at least thirty (30) days prior to the expiration of the then-current
maintenance period. SUPPLIER shall provide written notification to CINGULAR of
the pending expiration of Software Support and Maintenance sixty (60) days in
advance of such expiration date.

5.10 Warranty

General Performance Warranty.    SUPPLIER warrants to CINGULAR that the Software
provided under this Agreement shall operate to CINGULAR's satisfaction in
accordance with the Specifications for a period [***] from the date of
Acceptance of the Software by CINGULAR ("Software Warranty Period").

Warranty of Software Integrity.    SUPPLIER warrants that the Software shall not
include (i) software traps, viruses, worms, trap doors, back doors or other
means or functions which will detrimentally interfere with or otherwise
adversely affect CINGULAR's use of the Software or which will damage or destroy
data or other property of CINGULAR; or (ii) any master key access, ID, password
feature or other means for access except as set forth in Specifications.

Warranty of Title and Noninfringement.    SUPPLIER warrants that it has full
power and authority to grant the rights and licenses granted hereunder with
respect to the Software and Documentation, and neither the license or use as
permitted hereunder will in any way constitute an infringement or other
violation of any trademark, copyright, patent, trade secret or other
intellectual property right of any

[***] Confidential treatment requested pursuant to a request for confidential
treatment filed with the Securities and Exchange Commission. Omitted portions
have been filed separately with the Commission.

38

--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT

third party. SUPPLIER further warrants that the Software and Documentation
licensed hereunder shall be free and clear of all claims, security interests,
liens and encumbrances of any kind.

Warranty for Services.    SUPPLIER warrants and represents to Customer that its
Services will be performed in a good and professional manner conforming to
industry standards and practices and in conformance with any Specifications or
standards set forth for such Services. If SUPPLIER is unable to perform the
Services as warranted, Customer shall, in its sole discretion, be entitled to
reperformance of such Services free of cost to Customer or a refund of any
monies paid for such Services.

[***] Confidential treatment requested pursuant to a request for confidential
treatment filed with the Securities and Exchange Commission. Omitted portions
have been filed separately with the Commission.

39

--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT

IN WITNESS WHEREOF, the parties have caused this Agreement to be executed by
their duly authorized representatives:

[SUPPLIER]   CINGULAR WIRELESS LLC
On behalf of itself and its affiliates
Date:
August 15, 2001

--------------------------------------------------------------------------------


 
Date:
September 13, 2001

--------------------------------------------------------------------------------


By:
/s/  JOSEPH MADDEN      

--------------------------------------------------------------------------------


 
By:
/s/  PETE BELESICK      

--------------------------------------------------------------------------------


Name:
Joseph Madden

--------------------------------------------------------------------------------


 
Name:
Pete Belesick

--------------------------------------------------------------------------------


Title:
Vice President, Marketing
Spectrian Corporation

--------------------------------------------------------------------------------


 
Title:
Director—SCM

--------------------------------------------------------------------------------

[***] Confidential treatment requested pursuant to a request for confidential
treatment filed with the Securities and Exchange Commission. Omitted portions
have been filed separately with the Commission.

40

--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT

Appendix 1

Scope of Work

SUPPLIER shall provide the following Services/Materials/ Prices as set forth in
Scope of Work document "Exhibit A":

    

--------------------------------------------------------------------------------


  


--------------------------------------------------------------------------------


    

--------------------------------------------------------------------------------

[***] Confidential treatment requested pursuant to a request for confidential
treatment filed with the Securities and Exchange Commission. Omitted portions
have been filed separately with the Commission.

41

--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT

Appendix 2

Executive Orders and Federal Regulations

Work under this Agreement may be subject to the provisions of certain Executive
Orders, federal laws, state laws, and associated regulations governing
performance of this contract including, but not limited to: Executive Order
11246, Executive Order 11625, Executive Order 11701, and Executive Order 12138,
Section 503 of the Rehabilitation Act of 1973 as amended and the Vietnam Era
Veteran's Readjustment Assistance Act of 1974. To the extent that such Executive
Orders, federal laws, state laws, and associated regulations apply to the work
under this Agreement, and only to that extent, SUPPLIER (also referred to as
"SUPPLIER") agrees to comply with the provisions of all such Executive Orders,
federal laws, state laws, and associated regulations, as now in force or as may
be amended in the future, including, but not limited to the following:

1.    EQUAL EMPLOYMENT OPPORTUNITY DUTIES AND PROVISIONS OF GOVERNMENT SUPPLIERS

In accordance with 41 C.F.R.§60-1.4(a), the parties incorporate herein by this
reference the regulations and contract clauses required by that section,
including but not limited to, SUPPLIER's agreement that it will not discriminate
against any employee or applicant for employment because of race, color,
religion, sex, or national origin. The SUPPLIER will take affirmative action to
ensure that applicants are employed, and that employees are treated during
employment, without regard to their race, color, religion, sex, or national
origin.

2.    AGREEMENT OF NON SEGREGATED FACILITIES

In accordance with 41 C.F.R.§60-1.8, SUPPLIER agrees that it does not and will
not maintain or provide for its employees any facilities segregated on the basis
of race, color, religion, sex, or national origin at any of its establishments,
and that it does not and will not permit its employees to perform their services
at any location, under its control, where such segregated facilities are
maintained. The term "facilities" as used herein means waiting rooms, work
areas, restaurants and other eating areas, time clocks, rest rooms, wash rooms,
locker rooms and other storage or dressing areas, parking lots, drinking
fountains, recreation or entertainment areas, transportation, and housing
facilities provided for employees; provided, that separate or single-user
restroom and necessary dressing or sleeping areas shall be provided to assure
privacy between the sexes.

3.    AGREEMENT OF AFFIRMATIVE ACTION PROGRAM

SUPPLIER agrees that it has developed and is maintaining an Affirmative Action
Plan as required by 41 C.F.R.§60-1.4(b).

4.    AGREEMENT OF FILING

SUPPLIER agrees that it will file, per current instructions, complete and
accurate reports on Standard Form 100 (EE0-1), or such other forms as may be
required under 41 C.F.R.§60-1.7(a).

5.    AFFIRMATIVE ACTION FOR HANDICAPPED PERSONS AND DISABLED VETERANS, VETERANS
OF THE VIETNAM ERA.

In accordance with 41 C.F.R.§60-250.20, and 41 C.F.R.§60-741.20, the parties
incorporate herein by this reference the regulations and contract clauses
required by those provisions to be made a part of government contracts and
subcontracts.

[***] Confidential treatment requested pursuant to a request for confidential
treatment filed with the Securities and Exchange Commission. Omitted portions
have been filed separately with the Commission.

42

--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT

6.    UTILIZATION OF SMALL, SMALL DISADVANTAGED AND WOMEN-OWNED SMALL BUSINESS
CONCERNS

        As prescribed in 48 C.F.R., Ch. 1, 19.708(a):

(a)It is the policy of the United states that small business concerns, small
business concerns owned and controlled by socially and economically
disadvantaged individuals and small business concerns owned and controlled by
women shall have the maximum practicable opportunity to participate in
performing contracts let by any Federal agency, including contracts and
sub-contracts for systems, assemblies, components, and related services for
major systems. It is further the policy of the United States that its prime
SUPPLIERs establish procedures to ensure the timely payment amounts due pursuant
to the terms of the subcontracts with small business concerns, small business
concerns owned and controlled by socially and economically disadvantaged
individuals and small business concerns owned and controlled by women.

(b)The SUPPLIER hereby agrees to carry out this policy in the awarding of
subcontracts to the fullest extent consistent with efficient contract
performance. The SUPPLIER further agrees to cooperate in any studies or surveys
as may be conducted by the United States Small Business Administration or the
awarding agency of the United States as may be necessary to determine the extent
of the SUPPLIER's compliance with this clause.

(c)As used in this contract, the term small business concern shall mean a small
business as defined pursuant to section 3 of the Small Business Act and relevant
regulations promulgated pursuant thereto. The term small business concern owned
and controlled by socially and economically disadvantaged individuals shall mean
a small business concern which is at least 51 percent unconditionally owned by
one or more socially and economically disadvantaged individuals; or, in the case
of any publicly owned business, at least 51 percent of the stock of which is
unconditionally owned by one or more socially and economically disadvantaged
individuals; and (2) whose management and daily business operations are
controlled by one or more such individuals. This term also means small business
concern that is at least 51 percent unconditionally owned by an economically
disadvantaged Indian tribe or Native Hawaiian Organization, or a publicly owned
business having at least 51 percent of its stock unconditionally owned by one of
these entities which has its management and daily business controlled by members
of an economically disadvantaged Indian tribe or Native Hawaiian Organization,
and which meets the requirements of 13 CRF part 124. The SUPPLIER shall presume
that socially and economically disadvantaged individual include Black Americans,
Hispanic Americans, Native Americans, Asian-Pacific Americans, Subcontinent
Asian Americans, and other minorities, or any other individual found to be
disadvantaged by the Administration pursuant to section 8(a) of the Small
business Act. The SUPPLIER shall presume that socially and economically
disadvantaged entities also include Indian Tribes and Native Hawaiian
Organizations.

(d)The term "small business concern owned and controlled by women" shall mean a
small business concern (i) which is at least 51 percent owned by one or more
women, or, in the case of any publicly owned business, at least 51 percent of
the stock of which is owned by one or more women, and (ii) whose management and
daily business operations are controlled by one or more women; and

(e)SUPPLIERs acting in good faith may rely on written representations by their
sub-SUPPLIERs regarding their status as a small business concern, a small
business concern owned and controlled by socially and economically disadvantage
individuals or a small business concern owned and controlled by women.

7.    SMALL, SMALL DISADVANTAGED AND WOMEN-OWNED SMALL BUSINESS SUB-CONTRACTING
PLAN.    The sub-SUPPLIER will adopt a plan similar to the plan required by 48
CFR Ch. 1 at 52.219-9.

[***] Confidential treatment requested pursuant to a request for confidential
treatment filed with the Securities and Exchange Commission. Omitted portions
have been filed separately with the Commission.

43

--------------------------------------------------------------------------------



CONFIDENTIAL TREATMENT


Appendix 1
aka Exhibit A 081401

Scope of Work


1.    TECHNICAL REQUIREMENTS FOR SUBSYSTEMS

1.1    MULTI-CARRIER POWER AMPLIFIER REQUIREMENTS

•The Multi-Carrier Power Amplifier (MCPA) module should be transferable from a
Lucent configuration to an Ericsson configuration to a Nortel configuration with
no hardware modifications necessary.

•The MCPA specified should meet the following specifications:


Technical Requirements:


--------------------------------------------------------------------------------

  Cellular Band

--------------------------------------------------------------------------------

  PCS Band

--------------------------------------------------------------------------------

Frequency Range:   869-894 MHz   1930-1990 MHz Instantaneous Bandwidth (minimum)
  25 MHz   20 MHz Gain Variation:   +/- 0.5 dB over DC Input Range    
Intermodulation Distortion   > 65 dBc average (as calculated in IS-136
specifications) over temperature range @ DC input voltage as measured as
measured using 24 TDMA carriers over continuous spectrum     Gain   Adjustable
necessary to achieve output power per carrier     Operating Temperature   0 to
+50C ambient normal operation     DC Input Voltage   +24 to +28 VDC     Input
Signal Type   AMPS (FM), TDMA (/4DQPSK), EDGE (8PSK), WCDMA,1XRTT,HDR,GSM or any
combination     Output Power Per Carrier Required:   Any power per carrier up to
composite power available using hybrid combiner capable of supporting minimum 24
carriers     Mechanical:


--------------------------------------------------------------------------------

   
   
Fans (if utilized)   Field replaceable by field technician in < 10 minutes
Support airflow direction from front to back of system or back to front (forward
or reverse)     Alarming:


--------------------------------------------------------------------------------

   
   
Support notification to system in the event of any of the following occurs:    
    Minor (warning)   Fan failure, overdrive input level     Major (module
shutdown)   DC failure, Loop failure, Single module failure failure     Critical
(subrack shutdown)   Over temp shutdown
Reverse RF input level exceeds threshold    

[***] Confidential treatment requested pursuant to a request for confidential
treatment filed with the Securities and Exchange Commission. Omitted portions
have been filed separately with the Commission.

1

--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT

1.2    SUBRACK GENERAL REQUIREMENTS

•The subrack is defined as the mechanical equipment used to support
amplification of the RF signal and combine multiple modules for 1 transmit
antenna:


PHYSICAL


--------------------------------------------------------------------------------

  REQUIREMENT

--------------------------------------------------------------------------------

Dimensions     Height   < 26" tall Width   < 24" wide Depth   < 30" deep
ELECTRICAL
 
  Connector Types     Input RF signal connector type   SMA female Output RF
signal connector type   N type female Output RF sample port (- 40 dB )   SMA
female
DC Power Connections
 
1 per module
Alarming Connector Types
 
Form C, RS485, D sub miniature

1.2.1    LUCENT INSTALLATIONS

For Lucent Series 2mm cellsites, the subrack and amplifiers must fit into the
existing Series 2mm cellsite occupied by the existing Lucent amplifier.

1.2.2    ERICSSON INSTALLATIONS

The following additional requirements are specified for installations involving
Ericsson RBS equipment:

•MECHANICAL


Connector Locations:   Location for all connections (RF, Data, Interface, Power)
to amplifier system on front of system
Physical Positioning of Equipment:
 
Must be possible to mount equipment against wall

1.3    FRAME REQUIREMENTS

The following general requirements are specified for the frame supporting the
subracks and amplifiers. The frame is defined as the mechanical hardware and
cabling necessary to interconnect the amplifier system to the infrastructure
equipment. This includes, but is not limited to, the sheet metal cabinetry,
circuit breakers, power cabling junction points, combiners, and pre-amplifiers
(if necessary).

The frame should meeting the following general requirements:

—Zone 2 earthquake rating minimum

—Support minimum of 3 separate transmit antennas

—Support both cellular and PCS subracks and amplifiers

—Necessary mesh screen panel covers to cover front and rear access to subracks
and modules

—Internally pre-wired (#4 gauge power cables, RF, data cables) for maximum
number of subracks supported

[***] Confidential treatment requested pursuant to a request for confidential
treatment filed with the Securities and Exchange Commission. Omitted portions
have been filed separately with the Commission.

2

--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT

—External DC connections should be "snap in" screw down terminal studs per MCPA
module and sufficient for the pre-amps, if necessary

—Maximum height of 90"

CIRCUIT BREAKERS FOR THE MODULES and PRE-AMPLIFIERS WILL BE PROVIDED FOR AT
RECTIFICATION SYSTEM by CINGULAR; however, the racks should include junction
connection points for each of these cables.

1.3.1    LUCENT CONFIGURATIONS

The following additional requirements are specified for the Lucent
configurations:

—The Lucent configuration must be "plug and play" with the Lucent Series 2, 1
BTS, and Series 2mm hardware. Specifically, all alarms generated all rack,
subracks, preamplifiers, amplifiers must appear at the Lucent Switch (MSC) as if
generated from Lucent hardware directly

—All external connections (RF, data, power) located on top of rack

—Include 5-to-2 Combiners to support up to 4 sectors

—Front and Rear access to subracks and modules possible

—Includes 4 pre-amplifiers

—Include DC/DC Converter with redundant power supply to support any
pre-amplifiers

—Support up to 4 transmit antennas and subracks

—Maximum width 28"

—Maximum depth 35"

—Support a redundant Preamplifier which meets the following specifications:

Redundant Preamplifier Specifications

Frequency Range   869-894 MHz Format   Multiple Carrier: TDMA, CDMA, AMPS, GSM,
EDGE Gain   5-30 +/- 1 dB RF Output Power   5 dBm Max Minimum RF Output Power  
-40 dBm Maximum RF Output Power   + 10 dBm Gain Difference between primary and
seconday Section   0.5 dB DC Input Voltage   26-28 Vdc @ 1A Operating Temp   0
to +50C RF Connections   SMA female CD and Logic Connector   9 pin Male
D-Subminiature Gain Adjust   Front Panel Control, Flat Screwdriver Fault Logic  
  One Preamp Failure   Major Two Preamp Failure   Critical

[***] Confidential treatment requested pursuant to a request for confidential
treatment filed with the Securities and Exchange Commission. Omitted portions
have been filed separately with the Commission.

3

--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT

1.3.2    ERICSSON CONFIGURATIONS

The following additional requirements are specified for Ericsson configurations:

—Must allow 6"of vertical space and 24" of horizontal space within rack
dimensions to support inclusion of Transmit bandpass filters

1.4    HYBRID COMBINER REQUIREMENTS

1.4.1    LUCENT INSTALLATIONS

•Utilize 5-to-2 hybrid combiners mounted on top of frame for each Transmit
antenna

1.4.2    HYBRID COMBINER TO BE USED WITH ERICSSON INSTALLATIONS

The following technical requirements are specified for the hybrid combiner to be
used with for Ericsson systems exclusively:

REQUIREMENTS


--------------------------------------------------------------------------------

   
Consists of     Up to (3) 12:1 combiners and if needed, either a 2:1 or 3:1
combiner to support 12,24 or 36 channels maximum output   Maximum Number of RF
Input Ports 12, 24 or 36 Physical     Height   3.5" (2U) Width   24" Depth   no
more than 19"
Connector Type
 
SMA female Mounting Tabs   Positioned on side of combiner approximately 2.75"
from front face plate Electrical     Frequency Bands   869-894 or 1930-1990 MHz
Insertion Loss 12:1/24:1/36:1   < 26.7 dB Maximum Input Power   < 1W / port RF
Input Power Dynamic Range   > 20 dB Input Return Loss   > 17.5 dB Output Return
Loss   > 17.5 dB Isolation between inputs   > 40 dB RF Input VSWR   1.4:1
Maximum 3rd order IMD with 2 carriers @ full power   < -100 dBm Output Sniffer
Port   -40 dB +/- 0.3 dB relative to output

[***] Confidential treatment requested pursuant to a request for confidential
treatment filed with the Securities and Exchange Commission. Omitted portions
have been filed separately with the Commission.

4

--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT

2.    Technical information

TECHNICAL INFORMATION REQUIRED TO BE ANSWERED


--------------------------------------------------------------------------------

  CELLULAR

--------------------------------------------------------------------------------

  PCS

--------------------------------------------------------------------------------

Current Draw (Amps) @ Idle Operation with no RF Input (ambient current draw)  
10 A with no RF input   26A with no RF Current Draw (Amps) @ Rated power over
temperature range and voltage specified in Table 1   44 A @ 100W composite power
per amplifier module   40A at 80W composite power out per amplifier module
Composite Power (W) @ Output of Subrack   Soft Fail   Constant Gain   Soft Fail
  Constant Gain                 290W Peak to Average Ratio provided by Amplifier
System   10dB at Pout=100W   10dB at Pout=80W Theoretical Mean Time Between
Failure (MTBF) of Amplifier System in years (all subsystems combined)   20 years
  20 years

2.1    FUNCTIONALITY REQUIREMENTS

VENDORS ARE INSTRUCTED TO FILL OUT THE BELOW TABLE UTILIZING THE FOLLOWING:

FUNCTIONALITY


--------------------------------------------------------------------------------

  Fully Compliant

--------------------------------------------------------------------------------

  Partial Compliant

--------------------------------------------------------------------------------

  Non Compliant

--------------------------------------------------------------------------------

HARDWARE             Same amplifier system can be used with ALL Lucent,
Ericsson, and Nortel infrastructure hardware, including microcells   Fully
Compliant         SOFTWARE             GAIN             Soft Fail: The ability
of the MCPA system to minimize the composite power lost when multiple MCPAs are
used in combination and a single MCPA module fails.   Fully Compliant        
Constant Gain: The ability to support <0.2 dB loss in composite power associated
with the loss of an amplifier due to a fault condition   Fully Compliant        
Hot Swap (Repair): The ability to replace an MCPA module without disruption to
cellsite service   Fully Compliant         Overdrive Support: Ability to adjust
gain or composite power to minimize/avoid "latch" condition for overdriving
input level   Fully Compliant         Automatic recovery : Ability of system to
recover automatically to normal operation from minor, major, critical alarms
when condition causing alarm disappears   Fully Compliant        
[***] Confidential treatment requested pursuant to a request for confidential
treatment filed with the Securities and Exchange Commission. Omitted portions
have been filed separately with the Commission.

5

--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT


Ability to Support Downlink Power Control on a timeslot Basis with up to 20 dB
of attenuation between timeslots for IS-136, GSM modulation schemes and maintain
Intermodulation Performance
 
Fully Compliant. It is understood that the Downlink Power Control function is
maintained within the OEM BTS equipment.
 
 
 
  Monitoring :
Ability for a field technician to connect a laptop PC software to amplifier or
subrack within cellsite             To inspect, review previous alarm history,
current consumption, power output, reflected power, temperature   Fully
Compliant         To adjust alarm thresholds (minor, major, critical) on a per
amplifier or subrack basis   Fully Compliant         To adjust gain thresholds  
          Remote monitoring: Ability to update software monitoring algorithms or
monitor performance remotely via IP connection or RS232 directly via a network
or laptop based monitoring tool   Fully Compliant         Remote Resetting:
Ability to reset MCPA remotely via network monitoring tool in the event of
"latch" condition   Fully Compliant         Amplifier Auto-Configuration: The
ability of the amplifier to support programmable gain, alarm thresholds when
transferred from one site to another   Fully Compliant. This feature is
automatically enabled and requires no user intervention.        

[***] Confidential treatment requested pursuant to a request for confidential
treatment filed with the Securities and Exchange Commission. Omitted portions
have been filed separately with the Commission.

6

--------------------------------------------------------------------------------


CONFIDENTIAL TREATMENT


Power Save capability: Ability to shut down a module when # of carriers or
composite power required is less than supplied for a minimum time period. This
should be implemented on a minimum of 2-module configuration with support for
expandability up to 4.           No. This feature will be enabled upon mutually
agreeable power conditions and configurations. Spectrian will initiate the
technical discussions to arrive at an agreed upon specification.

2.2    INTERMODULATION TEST RESULTS

        Intermodulation data provided here in is test results @ +25C for 24 CW
tones at rated power spread uniformly over the cellular frequency band with
middle frequency missing. TDMA/EDGE/GSM test data will be provided separately
within 60 days. Test data is provided below.

2.3    TYPE ACCEPTANCE CERTIFICATION

        The following table lists certification status for all products
currently certified as well as planned products. Documentation for currently
certified products is included in addendum.

PRODUCT


--------------------------------------------------------------------------------

  CERTIFICATION DATE
(PLANNED)

--------------------------------------------------------------------------------

  MCPA 2100 100W module for cellular   Mar 1999   MCPS 2350 350W multi module
shelf for Cellular   Mar 1999   MCPA 2135 135W module for cellular   (July 2001
) MCPS 2500 500W multi module shelf for cellular   (July 2001 ) MCPA 4080 80W
module for PCS   (Oct 2001 ) MCPS 4290 290W multi module shelf for PCS   (Oct
2001 )

2.7    REPAIR AND RETURN RATE WARRANTY REQUIREMENTS

Vendor agrees to provide to Cingular the network element failure rate quantity
and percentage in a market by market basis.

•For failed network elements returned to Vendor, Vendor agrees to a maximum of a
[***] day repair turnaround.

•Quarterly Failure rate of a network element shall be defined as the total
quantity of a failed network element

•returned by all Cingular markets for repair in a quarter (3 months) divided by
the total quantity in service in all Cingular markets.

•Yearly Failure rate of a network element shall be defined as the total quantity
of a failed network element by all Cingular markets for repair in a rolling year
period divided by the total quantity in service in all Cingular markets.

[***] Confidential treatment requested pursuant to a request for confidential
treatment filed with the Securities and Exchange Commission. Omitted portions
have been filed separately with the Commission.

7

--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT

•If the failure rate exceeds [***] during a rolling year period on any network
element, Vendor agrees to perform root cause analysis and take corrective action
to reduce the failure rate of the network element.

Catastrophic Failure

        Vendor agrees to reimburse Cingular for [***] when the failure
rate(excluding no-fault-found returns) exceeds [***] per year. The failure rate
shall be computed every quarter, using 3 months rolling average method based
upon actual date of failure. The reimbursement will start when the three months
rolling average exceeds [***] over two consecutive quarters and it will continue
until such time that the failure rate falls bellow [***] over any three month
period. Cingular agrees that [***].

2.8LISTING OF SUCCESSFUL INTEGRATIONS EFFORTS WITH MAJOR INFRASTRUCTURE
VENDORS/CUSTOMERS TO DATE (CUSTOMER, VENDOR, RBS PRODUCT TYPE, YEAR, and STATUS
of INTEGRATION)

Vendors are instructed to complete the below table for each customer,
infrastructure vendor and product type during the past 2 years and identify the
current status of any integration trials with the latest versions of product

CUSTOMER


--------------------------------------------------------------------------------

  INFRASTRUCTURE
(Nortel, Lucent, Ericsson)

--------------------------------------------------------------------------------

  RBS PRODUCT TYPE
(Ericsson 882, Lucent Series 2)

--------------------------------------------------------------------------------

  YEAR

--------------------------------------------------------------------------------

  STATUS OF
INTEGRATION

--------------------------------------------------------------------------------

[***],[***]   [***]   [***]   [***]   [***] [***]   [***]   [***]   [***]  
[***] [***]   [***]   [***]   [***]   [***] [***]   [***]   [***]   [***]  
[***] [***],[***]   [***]   [***]   [***]   [***] [***]   [***]   [***]   [***]
  [***] [***],[***]   [***]   [***]   [***]   [***] [***]   [***]   [***]  
[***]   [***] [***]   [***]   [***]   [***]   [***] [***],[***]   [***]   [***]
  [***]   [***] [***]   [***]   [***]   [***]   [***]

3.    VENDOR SUPPORT PROVIDED

•Vendor support documentation is provided in addendum.

4.    PRODUCT DEVELOPMENT PLANS FOR NEXT 2 YEARS

        Product development plans are included below.

5    Technical Requirements

5.1    Overview

The MCPS2000 system is a modular, ultra-linear cellular-frequency amplifier
system providing up to 500 Watts per shelf. The MCPS2000 family is based on 2
basic MCPA modules, the MCPA2100 and MCPA2135, providing up 100W and 135W
respectively. The MCPS2000 family can amplify any number of signal carriers
using AMPS, CDPD, IS-136 TDMA, or IS-95 CDMA modulation up to the maximum rated
system output power.

The MCPS2000 system consists of a rack mounted shelf containing up to 4 MCPA
amplifier modules per shelf, providing maximum flexibility and opportunity for
future growth. The MCPA2100 is a 100

[***] Confidential treatment requested pursuant to a request for confidential
treatment filed with the Securities and Exchange Commission. Omitted portions
have been filed separately with the Commission.

8

--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT

Watt amplifier module, while the MCPA2135 is a 135 Watt module. Both modules are
interchangeable within the MCPS2000 system allowing for system upgrade by simply
swapping modules.

The MCPS2000 amplifier system can be provided in a variety of configurations.
Mounting kits are available for installation in 19-inch, 23-inch, 600mm,
24-inch, or 25-inch equipment racks. Multi-module shelves are 8 RU (14 in.)
high. Single module shelves are 3 RU (5.25 in.) high.

The MCPS2000 system also has a single RF input for the combined input signals,
and a single RF output to the transmit filter.

Figure 1—System Block Diagram

         DIAGRAM [g236515.jpg]

[***] Confidential treatment requested pursuant to a request for confidential
treatment filed with the Securities and Exchange Commission. Omitted portions
have been filed separately with the Commission.

9

--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT

5.2    Technical Performance

Parameter


--------------------------------------------------------------------------------

  SBC Requirement

--------------------------------------------------------------------------------

  Spectrian Compliance

--------------------------------------------------------------------------------

Frequency Range   869 - 894 MHz   869 - 894 MHz Gain Variation   +/- 0.6 dB over
DC input range   +/- 0.5 db 26 to 28 V, over temp Intermodulation Distortion  
>65 dbc average over temperature and DC input voltage with 24 TDMA carriers over
continuous spectrum   65 dbc for Amps, TDMA IS136 and IS95 CDMA Gain  
Adjustable necessary to achieve required output power per carrier   >15 dB gain
adjustment for output power setting. Operating Temperature   0 to 50 deg C   0
to 50 deg c DC Input Voltage   +24 to +28 VDC   +24 to +28 VDC Input signal type
  AMPS (FM), TDMA (/4DQPSK), EDGE (8PSK), WCDMA, 1XRTT, HDR, GSM or any
combination   AMPS, TDMA IS-136, EDGE CDMA IS-95, HDR Output Power per Carrier  
Any power per carrier up to composite power available using hybrid combiner
capable of supporting minimum 24 carriers   Total composite power available is
350W with the MCPA2100 or 500W for the MCPA2135 using hybrid combiners
supporting 12, 24 or 36 carriers.

5.3    Composite Power and DC Current

MCPA2100 100 Watt modules

# RF Modules


--------------------------------------------------------------------------------

  RF Output
Power

--------------------------------------------------------------------------------

  I(Max),
27 VDC

--------------------------------------------------------------------------------

1   100W   44 Amps 2   175W   90 Amps 3   260W   135 Amps 4   350W   175 Amps

MCPA2135 135 Watt modules

# RF Modules


--------------------------------------------------------------------------------

  RF Output
Power

--------------------------------------------------------------------------------

  I(Max),
27 VDC

--------------------------------------------------------------------------------

1   135W   60 Amps 2   235W   120 Amps 3   350W   175 Amps 4   500W   210 Amps

5.4    Alarm and Control

The MCPS2000 system provides visual status information through front-panel LED
indicators. Status information is also transmitted via a front-panel RS-232 port
using Spectrian's optional Graphical User Interface program.

The MCPS2000 can also be optionally equipped with additional alarm and control
interfaces, including dry-contact or TTL alarm connections RS-232 or RS-422
interfaces to network operations and administration systems.

[***] Confidential treatment requested pursuant to a request for confidential
treatment filed with the Securities and Exchange Commission. Omitted portions
have been filed separately with the Commission.

10

--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT

The default alarm limit settings and analog protection circuit operation for the
MCPS2000 family of MCPA amplifier systems is summarized below. The information
contained herein is provided for reference only. Guaranteed specification limits
must be negotiated between prospective customers and Spectrian. There are three
levels of the alarm/protection hierarchy:

•Analog Protection Circuits—Configured in hardware design to protect the MCPA.

•MCPA Module Alarms—Most are software configurable for specific applications.

•Amplifier System Alarms—Summarizes MCPA and Alarm Management Module status.

In general, the analog protection circuit limits are set by design, and may not
be changed. However, the MCPA alarm limits are software configurable, and may be
tailored to meet customer alarm specifications. Individual MCPA alarms are not
displayed on the module front panel, but are accessible through Spectrian's
Graphical User Interface (GUI) software. System level alarms are summaries of
the module alarm status (minor/major/critical), as well as the Amplifier
Management Module (AMM) and the communication link between the modules and the
AMM.

5.4.1    MCPA Module Analog Protection Circuits

The MCPS2000 MCPA module design incorporates analog protection circuits to
prevent MCPA module damage by common misuse conditions. The circuits react
automatically to the conditions shown in the table below with the limits set as
noted. These limits are not adjustable by software configuration.

Control


--------------------------------------------------------------------------------

  Condition

--------------------------------------------------------------------------------

  Speed

--------------------------------------------------------------------------------

  Latch

--------------------------------------------------------------------------------

Input Overdrive   > 10 dbm @ Input (configured for 57 dB module gain)   2 msec  
No Main Amp Overdrive   > 4 dbm @ Vectormodulator Input   35 sec   No Error Amp
Overdrive   > -7 dbm @ Vectormodulator Input   35 sec   No Over voltage Clamp  
Internal DC line is limited to 28V by linear regulation up to 30V input   10
msec   No Circuit Breaker   > 60 A current draw   25 msec   Yes

Table 1 Analog Protection Circuits

5.4.2    MCPA Module Alarms

The set points, delay, reset points, and latching conditions of all three types
of alarms are software configurable. Some Minor alarm settings can be specified
by the customer but must be agreed upon between the customer and Spectrian prior
to installation or modification. Alarm limits for Major and Critical Alarms are
fixed and can not be modified, insuring long term reliability of the MCPA
module.

5.5    Amplifier Management Unit

The Amplifier Management Unit (AMU) monitors and controls performance of the
various subassemblies within the RF module. The AMU provides operating status
information via front panel LEDs. Within a multi-module system, the AMU provides
status to the MCPS2000 AMM.

5.6    Hot Swap and Power Save

The MCPS2000 is designed to enable system maintenance without removing the
amplifier from service. In multi-module, high power systems, the RF modules can
be hot-swapped during operation without affecting calls in process. In addition,
the individual amplifier modules can be remotely disabled and enabled for power
save during low traffic periods via the RS-232 interface.

[***] Confidential treatment requested pursuant to a request for confidential
treatment filed with the Securities and Exchange Commission. Omitted portions
have been filed separately with the Commission.

11

--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT

5.6.1    Constant Gain

A unique feature of the MCPS2000 system is its ability to maintain constant gain
when any MCPA module is removed or disabled. The AMM determines which MCPA
module is removed or disabled and automatically balances the system to provide
constant gain thereby eliminating the need for re-calibration of the system
gain.

5.7    Graphical User Interface

The graphical user interface (GUI) for the MCPS2100 provides system input and
control as well as report current operating conditions. Through this interface
the user can modify operating parameters, configuration information, and monitor
the current health of the system. In a multi-module configuration the GUI
provides both an overall system interface (via AMM) as well as direct access to
the individual RF modules.

5.8    Mechanical

The MCPS200 system can be provided with a variety of product specific
applications including: stand-alone for integration into existing equipment or
in a multi-sector indoor transmit cabinet of up to 3 sectors. A
telecommunications rack is also available. The indoor transmit cabinet, or
ITCS2000 system includes the MCPS2000 shelf and all necessary input hybrid
combiners and Tx filters for a complete system solution. For Ericsson
applications, all RF and DC connections are provided from the front panel
access. Numerous cable kits have been designed to enable the customer to provide
custom product applications within select OEM radio equipment.

Power


--------------------------------------------------------------------------------

  Dimensions
(W x D x H)

--------------------------------------------------------------------------------

  Description

--------------------------------------------------------------------------------

100W or 135W   5.25" x 18" x 14"   Single module with communication interface
100W or 135W   19" x 18" x 3 RU   Single module configuration in 19 in. housing
100W or 135W   23" x 18" x 3 RU   Single module configuration in 23 in. housing
175W to 260W   19" x 18" x 8 RU   2 to 3 MCPA-2100 modules combined in a
multi-module shelf 175W to 350W   23" x 18" x 8 RU   2 to 4 MCPA-2100 modules
combined in a multi-module shelf 240W to 350W   19" x 18" x 8 RU   2 to 3
MCPA-2135 modules combined in a multi-module shelf 240W to 500W   23" x 18" x 8
RU   2 to 4 MCPA-2135 modules combined in a multi-module shelf 175 to 500 W per
sector       Up to 3 MCP-S2000 shelf systems installed in a ITCS-2000 indoor
transmit cabinet with input combiners and Tx filters

Table 2 System Configurations

5.9    Intermodulation Data

The following pages show test data showing the intermodulation performance of a
350-watt system with 24 carriers. The data shows IMD performance of—65 dbc. In
addition, Spectrian has done simulation to determine the effects of downlink
power control and have determined no detrimental effects in performance. Since
Spectrian's multi-carrier amplifiers are designed for high PK-Avg ratio of >10
dB, the EDGE carriers do not downgrade Spectrian MCPA performance.

[***] Confidential treatment requested pursuant to a request for confidential
treatment filed with the Securities and Exchange Commission. Omitted portions
have been filed separately with the Commission.

12

--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT

DIAGRAM [g249627.jpg]

[***] Confidential treatment requested pursuant to a request for confidential
treatment filed with the Securities and Exchange Commission. Omitted portions
have been filed separately with the Commission.

13

--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT

DIAGRAM [g261299.jpg]

[***] Confidential treatment requested pursuant to a request for confidential
treatment filed with the Securities and Exchange Commission. Omitted portions
have been filed separately with the Commission.

14

--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT

6.    Pricing

CELLULAR

 
   
   
   
   
  SUBRACKS1

--------------------------------------------------------------------------------

   
Quantity per year

--------------------------------------------------------------------------------

  RACKS (Ericsson and Nortel)
  
ITCS-2200

--------------------------------------------------------------------------------

  RACKS (Lucent Configurations, including combiners and DC converters)
  
ITCS-2000

--------------------------------------------------------------------------------

  COMBINERS (Ericsson and Nortel only)
 
02-000158

--------------------------------------------------------------------------------

  PRE-AMPLIFIERS (including power supply) (for Lucent only)
  
MCPR2100

--------------------------------------------------------------------------------

  4 way
  
MCPS200
0-000

--------------------------------------------------------------------------------

  3 way
  
MCPS2000-
000

--------------------------------------------------------------------------------

  2 way
 
MCPS200
0-000

--------------------------------------------------------------------------------

  1 way
 
MCPS2
000-004

--------------------------------------------------------------------------------

  AMPLIFIER MODULES
  
MCPA 2135 135 WATTS PER MODULE

--------------------------------------------------------------------------------

[***]   [***]   [***]   [***]   [***]   [***]   [***]   [***]   [***]   [***]
[***]   [***]   [***]   [***]   [***]   [***]   [***]   [***]   [***]   [***]
[***]   [***]   [***]   [***]   [***]   [***]   [***]   [***]   [***]   [***]
[***]   [***]   [***]   [***]   [***]   [***]   [***]   [***]   [***]   [***]
[***]   [***]   [***]   [***]   [***]   [***]   [***]   [***]   [***]   [***]
[***]   [***]   [***]   [***]   [***]   [***]   [***]   [***]   [***]   [***]

PCS

 
   
   
   
   
  SUBRACKS1

--------------------------------------------------------------------------------

   
Quantity per year

--------------------------------------------------------------------------------

  RACKS (Ericsson and Nortel)
  
ITCS-4200

--------------------------------------------------------------------------------

  RACKS (Lucent Configurations, including combiners and DC converters)
  
ITCS-4100

--------------------------------------------------------------------------------

  COMBINERS (Ericsson and Nortel only)
 
02-000158-XXX

--------------------------------------------------------------------------------

  PRE-AMPLIFIERS (including power supply) (for Lucent only)
  
MCPR4100

--------------------------------------------------------------------------------

  4 way
  
MCPS2000-
000

--------------------------------------------------------------------------------

  3 way
  
MCPS2000-
000

--------------------------------------------------------------------------------

  2 way
 
MCPS200
0-000

--------------------------------------------------------------------------------

  1 way
 
MCPS2
000-004

--------------------------------------------------------------------------------

  AMPLIFIER MODULES  
MCPA4080 80WATTS PER MODULE

--------------------------------------------------------------------------------

[***]   [***]   [***]   [***]   [***]   [***]   [***]   [***]   [***]   [***]
[***]   [***]   [***]   [***]   [***]   [***]   [***]   [***]   [***]   [***]
[***]   [***]   [***]   [***]   [***]   [***]   [***]   [***]   [***]   [***]
[***]   [***]   [***]   [***]   [***]   [***]   [***]   [***]   [***]   [***]
[***]   [***]   [***]   [***]   [***]   [***]   [***]   [***]   [***]   [***]
[***]   [***]   [***]   [***]   [***]   [***]   [***]   [***]   [***]   [***]

--------------------------------------------------------------------------------

Note 1: The subracks are identical for the 2, 3 and 4 way configurations. The
appropriate Spectrian model number is shown in each product heading.

SPECTRIAN CORPORATION   CINGULAR WIRELESS LLC
Signed
/s/  JOSEPH MADDEN      

--------------------------------------------------------------------------------


 
Signed
/s/  PETE BELESICK      

--------------------------------------------------------------------------------


Name
Joseph Madden

--------------------------------------------------------------------------------


 
Name
Pete Belesick

--------------------------------------------------------------------------------


Title
Vice President, Marketing

--------------------------------------------------------------------------------


 
Title
Director—SCM

--------------------------------------------------------------------------------


Date
August 15, 2001

--------------------------------------------------------------------------------


 
Date
September 13, 2001

--------------------------------------------------------------------------------

[***] Confidential treatment requested pursuant to a request for confidential
treatment filed with the Securities and Exchange Commission. Omitted portions
have been filed separately with the Commission.

15

--------------------------------------------------------------------------------



CONFIDENTIAL TREATMENT


Appendix 3
Performance Report Card
August 14, 2001


This document provides the framework from which the Performance Report Card will
be measured. The intent of the Performance Report Card is to measure MCPA
Vendor's performance in areas critical to Cingular. MCPA Vendor's performance
below the set target may lead to contract termination as specified below for the
applicable area. Results shall be tracked monthly with quarterly written
reporting for the entire Performance Report Card unless otherwise specified in
this Appendix.

Performance Report Card areas consist of the following:

1.System Down Time

2.Module and Delivery Performance

3.Repair and Return

4.Vendor provided Webpage development and progress

5.Customer Service Requests (CSRs)

6.PRD (Product Requirement Document) Delivery Time Measures

Definition of Systems

Systems to be included in the performance measurements for down time are those
systems directly impacting the ability to collect revenue. Depending on the
hierarchical position of a System in the Network, different weight may be
applied when calculating liquidated damages.

Systems to be included in the Performance Report Card are:

Network Element


--------------------------------------------------------------------------------

  Description

--------------------------------------------------------------------------------

MCPA System   Consists of MCPA modules, subracks, combiners, filters MCPA Module
  Multicarrier Power Amplifier Subrack   Mechanical hardware and software for
combining multiple MCPA modules Hybrid Combiner   Passive resistive network for
combining multiple RF signals onto one RF output prior to input into MCPA system
Rack   Mechanical hardware for stacking multiple subracks

1.    System Down Time

A.    Definition   
System Down Time is defined as unscheduled, MCPA Vendor attributed System
Downtime and/or Complete Cellsite Failure (CCF). CCF is defined as 95% or
greater call or transaction inhibition or any CCF related inability to collect
revenue. MCPA Vendor and Cingular agree to track System Down Time for all
Cingular markets as defined in this Agreement.

B.    System Down Time Determination

Sector or cells' related outage downtime will be measured from switch logs.
Downtime for CCFs will be retrieved from site alarm report. In the event of CCF
downtime, a post-CCF meeting between Cingular and MCPA Vendor will be held to
mutually agree upon downtime minutes for each incident. CCF will be measured on
Cingular Statistical Reporting system, billing records and transaction reports.

[***] Confidential treatment requested pursuant to a request for confidential
treatment filed with the Securities and Exchange Commission. Omitted portions
have been filed separately with the Commission.

1

--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT

Non-cell related system downtime will be measured as the time the services were
unavailable for use at an application level, as measured by system logs.
Customer and system impact for CCFs can be retrieved from switch reports from
associated network elements. In the event of CCF downtime, a post-CCF meeting
between Cingular and MCPA Vendor will be held to mutually agree upon downtime
minutes for each incident. In the event that Cingular experiences a CCF on a
System Element in a redundant solution without causing any degrade of service
for the end-user, this shall not be tracked in this report card.

Both cell and non-cell downtime will be measured per quarter per included System
Element. In the event of a cell failure, lower hierarchical nodes are not
included in downtime calculations in order that only the root cause is measured.

2.    MCPA MODULE Delivery Performance

MCPA Module Delivery Performance

A.MCPA Vendor agrees to track the performance of the Timely Delivery and
Installation of Product metric on a quarterly basis;

B.MCPA Vendor agrees to track all EF&I orders and all furnish only MODULE Unit
orders;

C.EF&I and Furnish Only orders that include Third Party vendor equipment are
specifically excluded from this metric;

D.Cingular and MCPA Vendor agree that the target performance metric shall be:


I.[***]% or greater of furnish only MCPA orders delivered on time.

II.[***]% or greater for on time for System orders excluding Cingular initiated
delays.

3.    REPAIR AND RETURN

A.MCPA Vendor agrees to track the performance of the Repair and Return metric of
all repairable Modules, subracks, racks returned to MCPA Vendor, within the
90 days after execution of the Agreement. Such Repair and Return metric
performance will be tracked monthly and reported quarterly;

B.MCPA Vendor agrees to provide quarterly performance report via secure extranet
web page

C.[***]% or greater of the products (that are on the mutually agreed upon list)
will be repaired and shipped back to Cingular within the contracted number of
days* after receipt by MCPA Vendor;

D.Non-MCPA Vendor OEM products and components are specifically excluded from
tracking and measurement.

4.    WEB PAGE DEVELOPMENT

A.MCPA Vendor agrees to create, administer a secure Extranet HTML web page for
the purpose of mutual exchange of information between Vendor and Cingular

B.Information to be presented, made available within HTML web page includes ,
but is not limited to the following:

1.Previous Sales Orders by Cingular per Cingular defined Region, Global Totals
by Cingular listing, identifying order date, shipment date, shipment content,
purchase order number

2.Pending Orders by Cingular per Cingular defined Region, Globally

[***] Confidential treatment requested pursuant to a request for confidential
treatment filed with the Securities and Exchange Commission. Omitted portions
have been filed separately with the Commission.

2

--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT

3.Failure Rate Tracking History per Cingular Region (or Globally) and part
number (module, subrack, rack) for the past X years

4.Product documentation for all equipment including installation manuals,
product specification sheets for all components and subsections

5.Account Team organization structure and MCPA vendor contact information

6.Quarterly business review meeting presentation material

7.Order Forecasts

8.Training class schedules including synopsis of classes and instructor names.

5.    CUSTOMER SERVICE RESPONSE (CUSTOMER SERVICE RESPONSE)

MCPA Vendor's RMA (Returned Merchandise Agreement) process will be used to
record, track and measure CSR response times, and problems encountered by
Cingular. MCPA Vendor will provide Cingular with quarterly written reports and
root cause analysis for all Cingular CSRs using four (4) priority levels with
associated resolution times as defined in the "Customer Support Services"
Appendix D of this Agreement.

A.Resolution Periods for CSRs.

The "Resolution Period" for each CSR shall begin at the time when MCPA Vendor is
notified by Cingular of a problem requiring assistance. MCPA Vendor will issue a
CSR record for every such event.

The Resolution period ends upon earlier of:

1.The availability to Cingular of any approved permanent or temporary solution
("Solutions", including but not limited to changes, corrections, fixes,
workarounds or other actions) by Cingular which resolves the defect or mitigates
the defect until such time as the permanent solution is delivered; or

2.The parties' agreement that such CSR needs no further attention.

The Resolution period specifically excludes time periods in which:

a.MCPA Vendor and Cingular agree to temporarily suspend analysis of the reported
problem while waiting for Cingular to supply or allow MCPA Vendor to retrieve
additional requested information or data from Cingular (CSR Customer Pending
state);

b.MCPA Vendor has solved the problem and the solution is available for delivery
and Cingular agrees that it is not necessary to deliver the solution in advance
of its delivery in a standard software update package. (CSR Solved state);

c.MCPA Vendor has delivered the solution to Cingular (CSR Delivered state);

d.MCPA Vendor has delivered the solution to Cingular and Cingular has verified
the solution. (CSR resolved state )

d.MCPA Vendor and Cingular can not in good faith agree as to whether or not the
provided solution corrects the reported problem (CSR Impasse state), ; or

e.If the CSR requires feature development and is requested by MCPA Vendor to be
converted to a PRD with a software release confirmed by MCPA Vendor, per
Section 7 below, then the CSR will be closed.

[***] Confidential treatment requested pursuant to a request for confidential
treatment filed with the Securities and Exchange Commission. Omitted portions
have been filed separately with the Commission.

3

--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT

MCPA Vendor is committed to use all reasonable efforts to identify temporary
program changes or work-around procedures to minimize the effects of the
defects. Cingular and MCPA Vendor may mutually agree to negotiate an extension
on CSRs that describe highly complex problems requiring additional time to
resolve.

B.Resolution Times

The resolution times to which MCPA Vendor agrees to adhere to are as follows:

Critical priority   [***] High priority   [***] Medium priority   [***] Low
priority   [***]

C.Reassignment of CSRs

In the event, MCPA Vendor and Cingular jointly determine that the resolution of
the CSR requires (i) a new feature (a billable enhancement to the system which
would clearly generate revenue or significantly reduce operating costs to
Cingular) or(ii) an enhancement (a modification to an existing capability, or to
support an existing capability that would increase efficiency or ease of use)
rather than a non-compliance to Specifications, and MCPA Vendor desires to
reassign the existing CSR ticket to the Cingular PRD process, then MCPA Vendor
will notify the CSR originator and Cingular Vendor Management by e-mail and the
parties shall mutually agree upon a date that the PRD process will begin.

6.    PRD (Hardware and Software) Delivery Time Measure

Once the Cingular's PRD is transitioned to an MCPA Vendor's MRD (Market
Requirement Document), the MRD will go through a feasibility study exercise. If
the MRD is approved for development, MCPA Vendor will define the availability in
which the MRD will be delivered.

MCPA Vendor will be measured by meeting the release dates of all MRDs (hardware
and/or software). Furthermore, MCPA Vendor will be committed to implementing a
process to release features and/or enhancements between versions releases.

7.    Critical HW Failures for Base Stations

MCPA Vendor and Cingular agree to work together to define a process to track the
MTBF (Mean Time Between Failures) values for all critical MCPA equipment, within
60 days after execution of this agreement, as needed for previous sections.

[***] Confidential treatment requested pursuant to a request for confidential
treatment filed with the Securities and Exchange Commission. Omitted portions
have been filed separately with the Commission.

4

--------------------------------------------------------------------------------



QuickLinks


Exhibit 10.56



Master Supplier Agreement Between Spectrian Corporation And Cingular Wireless
LLC
TABLE OF CONTENTS
Appendix 1 aka Exhibit A 081401 Scope of Work

CONFIDENTIAL TREATMENT



Appendix 3 Performance Report Card August 14, 2001
